LOAN AGREEMENT

between

NNN VF 7777 BONHOMME AVENUE, LLC

as Borrower

and

GENERAL ELECTRIC CAPITAL CORPORATION

as Lender

October 25, 2007

1

TABLE OF CONTENTS

Page

      ARTICLE 1 CERTAIN DEFINITIONS

Section 1.1
  Certain Definitions

      ARTICLE 2 LOAN TERMS

Section 2.1
Section 2.2
Section 2.3
Section 2.4
Section 2.5
  The Loan
Interest Rate; Late Charge
Terms of Payment
Repayment Fee
Security

      ARTICLE 3 INSURANCE, CONDEMNATION, AND IMPOUNDS

Section 3.1
Section 3.2
Section 3.3
Section 3.4
  Insurance
Use and Application of Insurance Proceeds
Condemnation Awards
Impounds

      ARTICLE 4 REPRESENTATIONS AND WARRANTIES

Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
Section 4.7
Section 4.8
Section 4.9
Section 4.10
Section 4.11
Section 4.12
Section 4.13
Section 4.14
  Organization and Power
Validity of Loan Documents
Liabilities; Litigation; Other Secured Transactions.
Taxes and Assessments
Other Agreements; Defaults
Compliance with Law.
Location of Borrower
ERISA.
Margin Stock
Tax Filings
Solvency
Full and Accurate Disclosure
Single Purpose Entity
Property Specific Representations

      ARTICLE 5 ENVIRONMENTAL MATTERS

Section 5.1
Section 5.2
Section 5.3
Section 5.4
Section 5.5
  Representations and Warranties on Environmental Matters
Covenants on Environmental Matters.
Allocation of Risks and Indemnity
Lender’s Right to Protect Collateral
No Waiver

      ARTICLE 6 LEASING MATTERS

Section 6.1
Section 6.2
Section 6.3
Section 6.4
  Representations and Warranties on Leases
Standard Lease Form; Approval Rights
Covenants
Tenant Estoppels

      ARTICLE 7 FINANCIAL REPORTING

Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
  Financial Statements.
Accounting Principles
Other Information
Annual Budget
Audits

      ARTICLE 8 COVENANTS

Section 8.1
Section 8.2
Section 8.3
Section 8.4
Section 8.5
Section 8.6
Section 8.7
Section 8.8
Section 8.9
Section 8.10
Section 8.11
Section 8.12
Section 8.13
Section 8.14
Section 8.15
Section 8.16
  Due on Sale and Encumbrance; Transfers of Interests
Taxes; Charges
Control; Management
Operation; Maintenance; Inspection
Taxes on Security
Legal Existence; Name, Etc.
Affiliate Transactions
Limitation on Other Debt
Further Assurances
Estoppel Certificates
Notice of Certain Events
Indemnification
Application of Operating Revenues
Representations and Warranties
Post-Closing Work
Property Specific Covenants



    ARTICLE 9 ANTI-MONEY LAUNDERING AND INTERNATIONAL TRADE CONTROLS  



      Section 9.1 Compliance with International Trade Control Laws and OFAC
Regulations  



      Section 9.2 Borrower’s Funds  

      ARTICLE 10 EVENTS OF DEFAULT

Section 10.1
Section 10.2
Section 10.3
Section 10.4
Section 10.5
Section 10.6
Section 10.7
Section 10.8
Section 10.9
  Payments
Insurance
Transfer
Covenants
Representations and Warranties
Other Encumbrances
Involuntary Bankruptcy or Other Proceeding
Voluntary Petitions, Etc.
Future Advance

      ARTICLE 11 REMEDIES

Section 11.1
Section 11.2
Section 11.3
  Remedies — Insolvency Events
Remedies - Other Events
Lender’s Right to Perform the Obligations

      ARTICLE 12 MISCELLANEOUS

Section 12.1
Section 12.2
Section 12.3
Section 12.4
Section 12.5
Section 12.6
Section 12.7
Section 12.8
Section 12.9
Section 12.10
Section 12.11
Section 12.12
Section 12.13
Section 12.14
Section 12.15
Section 12.16
Section 12.17
Section 12.18
Section 12.19
Section 12.20
Section 12.21
Section 12.22
Section 12.23
Section 12.24
Section 12.25
  Notices
Amendments and Waivers; References
Limitation on Interest
Invalid Provisions
Reimbursement of Expenses
Approvals; Third Parties; Conditions
Lender Not in Control; No Partnership
Time of the Essence
Successors and Assigns
Renewal, Extension or Rearrangement
Sale of Loan, Participation
Waivers
Cumulative Rights
Singular and Plural
Phrases
Exhibits and Schedules
Titles of Articles, Sections and Subsections
Promotional Material
Survival
WAIVER OF JURY TRIAL
Punitive or Consequential Damages; Waiver
Governing Law
Entire Agreement
Counterparts
Representations of Credit in Writing

      ARTICLE 13 LIMITATIONS ON LIABILITY

Section 13.1
Section 13.2
  Limitation on Liability.
Limitation on Liability of Lender’s Officers, Employees, Etc.

2

LIST OF EXHIBITS AND SCHEDULES

         
EXHIBIT A
EXHIBIT B
SCHEDULE 2.1(1)
SCHEDULE 2.1(2)
SCHEDULE 2.1(3)
SCHEDULE 2.3(4)
SCHEDULE 2.5(1)
SCHEDULE 4.1
SCHEDULE 4.3
SCHEDULE 6.2
  –
–
–
–
–
–
–
–
–
–   LEGAL DESCRIPTION OF PROJECT
BUDGET
ADVANCE CONDITIONS
REQUIRED REPAIRS
CAPITAL IMPROVEMENTS BUDGET
MAKE WHOLE BREAKAGE AMOUNT DEFINITION
CAPITAL IMPROVEMENTS RESERVE
ORGANIZATIONAL MATTERS
SEC INVESTIGATION
LEASING PARAMETERS

3

LOAN AGREEMENT

This Loan Agreement (this “Agreement”) is entered into as of October 25, 2007,
between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“Lender”),
and NNN VF 7777 BONHOMME AVENUE, LLC, a Delaware limited liability company
(“Borrower”).

ARTICLE 1

CERTAIN DEFINITIONS

Section 1.1 Certain Definitions. As used herein, the following terms have the
meanings indicated:

“Affiliate” means, as to any Person, (a) any corporation in which such Person or
any partner, shareholder, director, officer, member, or manager of such Person,
at any level, directly or indirectly owns or controls more than ten percent
(10%) of the beneficial interest, (b) any partnership, joint venture or limited
liability company in which such Person or any partner, shareholder, director,
officer, member, or manager of such Person, at any level, is a partner, joint
venturer or member, (c) any trust in which such Person or any partner,
shareholder, director, officer, member or manager of such Person, at any level,
or any individual related by birth, adoption or marriage to such Person, is a
trustee or beneficiary, (d) any entity of any type which is directly or
indirectly owned or controlled by (or is under common control with) such Person
or any partner, shareholder, director, officer, member or manager of such
Person, at any level, (e) any partner, shareholder, director, officer, member,
manager or employee of such Person, or (f) any individual related by birth,
adoption or marriage to any partner, shareholder, director, officer, member,
manager, or employee of such Person. Each Borrower Party shall be deemed to be
an Affiliate of Borrower.

“Agreement” means this Loan Agreement.

“Anti-Money Laundering Laws” means those laws, regulations and sanctions, state
and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

“Assignment of Rents and Leases” means the Assignment of Rents and Leases,
executed by Borrower for the benefit of Lender, and pertaining to leases of
space in the Project.

“Bank Secrecy Act” means the Bank Secrecy Act, 31 U.S.C. Sections 5311 et seq.

“Borrower Party” means any Joinder Party, any Guarantor and any general partner
or managing member in Borrower, at any level.

“Budget” means the budget attached as Exhibit B showing total costs relating to
the subject transaction, use of the initial advance of the Loan, and amounts
allocated for future advances (if any).

“Business Day” means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the State of New York are not open for
general banking business.

“Cash on Cash Return” means, as of any date, the ratio, expressed as a
percentage, of (a) annualized Underwritten NOI as of such date, to (b) the sum
of the outstanding principal balance of the Loan as of such date and any
undisbursed Loan funds.

“Closing Date” means the date on which Lender makes the initial advance of Loan
proceeds.

“Collateral“ means the Project and all other “Mortgaged Property” described in
the Mortgage, and any other property that at any time secures the Loan or any
portion thereof.

“Contract Rate” has the meaning assigned in Article 2.

“Conversion Fixed Rate” has the meaning assigned in Article 2.

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, (c) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests, (d) all indebtedness guaranteed by such
Person, directly or indirectly, (e) all obligations under leases that constitute
capital leases for which such Person or any of its assets is liable or subject,
and (f) all obligations of such Person under interest rate swaps, caps, floors,
collars and other interest hedge agreements, in each case whether such Person or
any of its assets is liable or subject, contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations such Person otherwise
assures a creditor against loss.

“Debt Service” means the aggregate interest, fixed principal, and other payments
due under the Loan (and under any other permitted Debt relating to the Project
expressly approved by Lender) for the period of time for which calculated. The
foregoing calculation shall exclude payments applied to escrows or reserves
required by Lender.

“Debt Service Coverage” means, for the period of time for which calculation is
being made, the ratio of annualized Underwritten NOI to annualized Debt Service.
Notwithstanding the foregoing, (i) for purposes of calculating Cash on Cash
Return and Debt Service Coverage in Section 2.3(3), the annualized Underwriten
NOI shall be calculated using the previous six (6) months of Underwritten
Operating Revenue and (ii) for purposes of calculating the Debt Service Coverage
to determine the occurrence of a Trigger Event, the annualized Underwriten NOI
shall be calculated using the previous three (3) months of Underwritten
Operating Revenue.

“Default Rate” means the lesser of (a) the maximum per annum rate of interest
allowed by applicable law, and (b) five percent (5%) per annum in excess of the
applicable Contract Rate.

“Environmental Laws” means any federal, state or local law (whether imposed by
statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing health, safety, industrial
hygiene, the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws governing or regulating (a) the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release, discharge of, or exposure to, Hazardous Materials,
(b) the transfer of property upon a negative declaration or other approval of a
governmental authority of the environmental condition of such property, or
(c) requiring notification or disclosure of releases of Hazardous Materials or
other environmental conditions whether or not in connection with a transfer of
title to or interest in property.

“Event of Default” has the meaning assigned in Article 10.

“Extension Period” has the meaning assigned in Article 2.

“Extension Period Floating Rate” has the meaning assigned in Article 2.

“Extension Request” has the meaning assigned in Article 2.

“Financial Institution” means a United States Financial Institution as defined
in 31 U.S.C. Section 5312, as periodically amended.

“Future Advances” has the meaning assigned in Section 2.1(3).

“Hazardous Materials” means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by-product thereof,
(b) asbestos or asbestos-containing materials, (c) polychlorinated biphenyls
(pcbs), (d) radon gas, (e) underground storage tanks, (f) any explosive or
radioactive substances, (g) lead or lead-based paint, or (h) any other
substance, material, waste or mixture which is or shall be listed, defined, or
otherwise determined by any governmental authority to be hazardous, toxic,
dangerous or otherwise regulated, controlled or giving rise to liability under
any Environmental Laws.

“Interest Holder” has the meaning assigned in Section 8.1.

“Interest Reserve” has the meaning assigned in Article 2.

“Joinder Party” means the Persons executing the Joinders hereto.

“Libor Rate” shall mean the British Bankers Association LIBOR Rate (rounded
upward to the nearest one sixteenth of one percent) listed on Reuters Screen
LIBOR01 Page for U.S. Dollar deposits with a designated maturity of one (1)
month determined as of 11:00 a.m. London Time on the second (2nd) full
Eurodollar Business Day next preceding the first day of each month with respect
to which interest is payable under the Loan (unless such date is not a Business
Day in which event the next succeeding Eurodollar Business Day which is also a
Business Day will be used). If Reuters (i) publishes more than one (1) such
Libor Rate, the average of such rates shall apply, or (ii) ceases to publish the
Libor Rate, then the Libor Rate shall be determined from such substitute
financial reporting service as Lender in its discretion shall determine. The
term “Eurodollar Business Day,” shall mean any day on which banks in the City of
London are generally open for interbank or foreign exchange transactions.

“Lien” means any interest, or claim thereof, in the Collateral securing an
obligation owed to, or a claim by, any Person other than the owner of the
Collateral, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes. The term
“Lien” shall include reservations, exceptions, encroachments, easements, rights
of way, covenants, conditions, restrictions, leases and other title exceptions
and encumbrances affecting the Collateral.

“Loan” means the loan to be made by Lender to Borrower under this Agreement and
all other amounts secured by the Loan Documents.

“Loan Documents” means: (a) this Agreement, (b) the Note, (c) the Mortgage,
(d) the Assignment of Rents and Leases, (e) UCC financing statements, (f) such
assignments of management agreements, contracts and other rights as may be
required by Lender, (g) any letter of credit provided to Lender in connection
with the Loan, (h) all other documents evidencing, securing, governing or
otherwise pertaining to the Loan, and (i) all amendments, modifications,
renewals, substitutions and replacements of any of the foregoing.

“Loan Year” means the period between the Closing Date and October 31, 2008, for
the first Loan Year and the period between each succeeding November 1 and
October 31 until the Maturity Date.

“Lockout Period” has the meaning assigned in Section 2.3(4).

“Make Whole Breakage Amount” has the meaning assigned in Schedule 2.3(4).

“Maturity Date” means the earlier of (a) October 31, 2010, as such date may
possibly be extended as provided in Section 2.3(3), or (b) any earlier date on
which the entire Loan is required to be paid in full, by acceleration or
otherwise, under this Agreement or any of the other Loan Documents.

“Mortgage” means the Deed of Trust, Security Agreement and Fixture Filing,
executed by Borrower in favor of Lender, covering the Project.

“Net Cash Flow” means, for any period, the amount by which Operating Revenues
exceed the sum of (a) Operating Expenses, (b) Debt Service paid during such
period, (c) capital expenditures, tenant improvement costs and leasing
commissions, each approved by Lender or provided for in the annual budget and
paid by Borrower during such period, and (d) any actual payment into impounds,
escrows, or reserves required by Lender, except to the extent that any such
payment is already included within the definition of Operating Expenses. No
deduction for capital expenditures or impound, escrow or reserve payments shall
be made until such capital expenditure is actually paid by Borrower or the
impound, escrow or impound, escrow or reserve amount is actually deposited with
Lender. In addition, Net Cash Flow shall be increased by any proceeds withdrawn
from reserves and impounds funded out of Operating Revenues to the extent such
proceeds are not applied to Operating Expenses, Debt Service, capital
improvement costs and/or leasing commissions as such are described within this
defined term.

“Net Cash Flow Commencement Date” has the meaning assigned in Section 2.3(2).

“Net Cash Flow Payments” has the meaning assigned in Section 2.3(2).

“Note” means the Promissory Note of even date, in the stated principal amount of
$23,500,000.00, executed by Borrower, and payable to the order of Lender in
evidence of the Loan.

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

“Operating Expenses” means, for any period, all reasonable and necessary
expenses of operating the Project in the ordinary course of business which are
paid in cash by Borrower during such period and which are directly associated
with and fairly allocable to the Project for the applicable period, including ad
valorem real estate taxes and assessments, insurance premiums, regularly
scheduled tax impounds paid to Lender, maintenance costs, management fees and
costs, wages, salaries, personnel expenses, accounting, legal and other
professional fees, fees and other expenses incurred by Lender and reimbursed by
Borrower under the Loan Documents and deposits to any capital replacement,
leasing or other reserves required by Lender. Operating Expenses shall exclude
Debt Service, capital expenditures, tenant improvement costs, leasing
commissions, any of the foregoing operating expenses which are paid from
deposits to cash reserves and such deposits were previously included as
Operating Expenses, any payment or expense for which Borrower was or is to be
reimbursed from proceeds of the Loan or insurance or by any third party, and any
non-cash charges such as depreciation and amortization. Any management fee or
other management expense shall be included as an Operating Expense to the extent
such fee or expense does not exceed three percent (3%) of Operating Revenues.
Any management fee or other management expense which exceeds three percent (3%)
of Operating Revenues shall be included as an Operating Expense only with
Lender’s prior approval. Operating Expenses shall not include federal, state or
local income taxes.

“Operating Revenues” means, for any period, all cash receipts of Borrower during
such period from operation of the Project or otherwise arising in respect of the
Project after the date hereof which are properly allocable to the Project for
the applicable period, including receipts from leases and parking agreements,
concession fees and charges, other miscellaneous operating revenues and proceeds
from rental or business interruption insurance, but excluding security deposits
and earnest money deposits until they are forfeited by the depositor, advance
rentals until they are earned, and proceeds from a sale or other disposition.

“Patriot Act” means the USA PATRIOT Act of 2001, Pub. L. No. 107-56.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

“Potential Default” means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.

“Project” means The Sevens Building, St. Louis, Missouri, and all related
facilities, amenities, fixtures, and personal property owned by Borrower and any
improvements now or hereafter located on the real property described in
Exhibit A.

“Repayment Fee” has the meaning assigned in Section 2.4.

“Required Repair Fund” has the meaning assigned in Section 2.1(b).

“SEC Investigation” has the meaning assigned in Schedule 4.3.

“Single Purpose Entity” shall mean a Person (other than an individual, a
government or any agency or political subdivision thereof), which exists solely
for the purpose of owning the Project, observes corporate, company or
partnership formalities, as applicable, independent of any other entity, and
which otherwise complies with the covenants set forth in Section 4.13.

“Site Assessment” means an environmental engineering report for the Project
prepared by an engineer engaged by Lender at Borrower’s expense, and in a manner
satisfactory to Lender, based upon an investigation relating to and making
appropriate inquiries concerning the existence of Hazardous Materials on or
about the Project, and the past or present discharge, disposal, release or
escape of any such substances, all consistent with ASTM Standard E 1527-05 (or
any successor thereto published by ASTM) and other good customary and commercial
practice.

“Specially Designated National and Blocked Persons” means those Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.

“Standard Adjustments” means the following assumptions to be made when
calculating Underwritten NOI: (a) an occupancy rate equal to the lesser of
market occupancy or the Project’s actual occupancy rate; (b) capital reserves of
the greater of $0.20 per square foot or such higher amount as reasonably
determined by Lender; and (c) a management fee equal to the greater of (i) the
Project’s actual management fee (excluding any subordinated asset management
fee) or (ii) three percent (3%) of Operating Revenues. As used above, “market
occupancy” means the average occupancy rate of office projects that are similar
in size and quality to the Project and that are located in the Project’s
geographic market or sub-market area, all as reasonably determined by Lender.

“Swap Rate” means the yield calculated by linear interpolation (rounded to
one-thousandth of one percent (i.e., .001%) of the yields, as reported by
Bloomberg LP as the US Dollar Composite Swap Rate with terms (one longer and one
shorter) most nearly approximating the remaining term of the Loan as of the
applicable Fixed Rate Conversion Date. In the event the US Dollar Composite Swap
Rate is no longer quoted by Bloomberg LP, Lender shall select a comparable
publication to determine the Swap Rate.

“Tax and Insurance Escrow Fund” has the meaning assigned in Section 3.4.

“Threshold Casualty” has the meaning assigned in Section 3.2(A).

“Transfer” has the meaning assigned in Section 8.1.

“Trigger Event” means the Debt Service Coverage for the Project falls below
1.20:1 for any calendar quarter occurring following the second Loan Year.

“Trigger Event Cure” means the Debt Service Coverage for the Project is 1.20:1
for two (2) consecutive calendar quarters following the occurrence of a Trigger
Event.

“UCC” means the Uniform Commercial Code as enacted and in effect in the state
where the Project is located (and as it may from time to time be amended);
provided that, to the extent that the UCC is used to define any term in this
Agreement or in any other Loan Document and such term is defined differently in
different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern; provided further, however, that
if, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Lender’s Liens on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the state where the Project is located, the term
“UCC” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for the purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Underwritten NOI” means the amount by which Underwritten Operating Revenues
exceed Underwritten Operating Expenses, which, except as expressly provided
herein, shall be averaged for the trailing twelve (12) month period.

“Underwritten Operating Expenses” means Operating Expenses as determined and
adjusted by Lender to reflect the Standard Adjustments and otherwise in
accordance with its then current audit policies and procedures for properties
similar to the Project.

“Underwritten Operating Revenues” means Operating Revenues as determined and
adjusted by Lender to reflect the Standard Adjustments and otherwise in
accordance with its then current audit policies and procedures for properties
similar to the Project.

“U.S. Person” means any United States citizen, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories.

“Variable Rate” has the meaning assigned in Article 2.

“Variable Rate Principal Amount” has the meaning assigned in Article 2.

ARTICLE 2

LOAN TERMS

Section 2.1 The Loan.

(1) The Loan of up to TWENTY-THREE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($23,500,000.00) shall be funded in one or more advances and repaid in
accordance with this Agreement. The initial advance of the Loan shall be in the
amount of up to $21,000,000.00. The initial advance and all advances for the
items shown on the Budget shall be made upon Borrower’s satisfaction of the
conditions for such advances described in Schedule 2.1(1) and in
Sections 2.1(2), 2.1(3), and 2.1(4) below. The Loan is not a revolving credit
loan, and Borrower is not entitled to any readvances of any portion of the Loan
which it may (or is otherwise required to) prepay pursuant to the provisions of
this Agreement.

(2) Although no escrow is required therefor, Borrower shall complete the
required repairs set forth on Schedule 2.1(2) annexed hereto on or before ninety
(90) days from the date hereof.

(3) Borrower may qualify to receive additional advances (collectively, the
“Future Advances”) of the Loan, not to exceed $2,000,000.00 in the aggregate as
specified in the Budget, for capital improvements, tenant improvements, and
leasing commissions to the Project as set forth below upon satisfaction of the
following terms and conditions:

(a) the amount of up to $300,000.00 may be advanced in accordance with the
capital improvements budget attached as Schedule 2.1(3);

(b) the amount of up to $1,200,000.00 may be advanced for tenant improvements
and the amount of up to $500,000.00 may be advanced for leasing commissions
pursuant to leases at the Project approved or deemed approved in accordance with
Section 6.2 and Part C of Schedule 2.1(1);

(c) unless otherwise approved by Lender, each Future Advance shall be in minimum
increments of $20,000.00 and made not more frequently than once in any calendar
month;

(d) in no event shall any Future Advance be made from and after April 30, 2010;

(e) at the time of each Future Advance, all of the applicable conditions set
forth in Part B, C and D of Schedule 2.1(1) must be satisfied or waived in
writing by Lender; and

(f) each Future Advance shall be made based upon a written request submitted by
Borrower to Lender at least seven (7) days prior to the date of the requested
advance.

(4) The amount of $500,000.00, as specified in the Budget, represents reserves
for interest on the Loan (the “Interest Reserve”) prior to the end of the second
Loan Year to the extent that Net Cash Flow (without including Debt Service in
the calculation thereof) (“Net Operating Income”) for any month is not
sufficient to pay such interest. On or before the fifth (5th) Business Day prior
to the end of each calendar month prior to the end of the second Loan Year,
Borrower shall notify Lender of the amount by which Debt Service for the
following month will exceed the projected Net Operating Income for such month.
If such Net Operating Income for any such month is projected to equal or exceed
the accrued but unpaid Debt Service payable under the Note for such month,
(i) Lender shall have no obligation to make any advance from the Interest
Reserve for that month and (ii) Borrower shall pay Debt Service for such month
from Net Operating Income. If such notice provides that the projected Net
Operating Income will be less than Debt Service for such month, Lender shall
advance such shortfall from the Interest Reserve on the first (1st) day of the
applicable month and Borrower shall pay the remaining amount of Debt Service as
required hereunder. Lender shall have no obligation to make any advance from the
Interest Reserve after the end of the second Loan Year. Interest at the Variable
Rate shall be charged on any disbursed portion of the Interest Reserve as and
when advanced, but interest will not be charged on the undisbursed portion of
the Interest Reserve. Borrower hereby authorizes Lender, and Lender shall have
the right to disburse and charge the Interest Reserve for Debt Service in
accordance with this Section 2.1(4). Such disbursements shall be made by a
bookkeeping entry on Lender’s records and shall be reflected as additional
advances under the Loan, in amounts equal to the Debt Service due and payable on
the first (1st) day of each month. Such bookkeeping entry shall be deemed to be
as if Borrower had delivered a check to Lender for the amount in question.
Unless otherwise directed by Lender in its sole discretion, the Interest Reserve
shall be available only for disbursements of the periodic payments of Debt
Service due to Lender on the Loan prior to the end of the second Loan Year
pursuant to the terms of this Agreement and the other Loan Documents. Any funds
disbursed in the manner provided in this Section 2.1(4) shall have been deemed
paid to and received by Borrower.

Section 2.2 Interest Rate; Late Charge. The outstanding principal balance of the
Loan (including any amounts added to principal under the Loan Documents) shall
bear interest as set forth in this Section 2.2:

(1) the Initial Advance shall bear interest at a fixed rate of interest equal to
five and ninety-five hundredths percent (5.95%) per annum (the “Initial Advance
Fixed Rate”);

(2) the amount of each Future Advance and advance from the Interest Reserve
Advance shall bear interest as and when advanced (the “Variable Rate Principal
Amount”) at a variable rate of interest, adjusted monthly, equal to two and
twenty-five percent (2.25%) per annum in excess of the Libor Rate determined as
of the effective date of the applicable advance (the “Variable Rate”), subject
to Borrower’s right to convert the Variable Rate on all or portions of the
Variable Rate Principal Amount to a Conversion Fixed Rate in accordance with
Section 2.2(3) below.

(3) Borrower shall have the option (the “Fixed Rate Conversion Option”) to
convert all or a portion of the Variable Rate Principal Amount from time to time
to a Conversion Fixed Rate, subject to and in accordance with the following
terms and conditions:

(a) Once the Variable Rate Principal Amount (or portion thereof) has been
converted to a Conversion Fixed Rate, it shall always remain at the Conversion
Fixed Rate and cannot be converted back to the Variable Rate.

(b) The minimum amount that may be converted to the Conversion Fixed Rate shall
be $500,000.00.

(c) No Event of Default or Potential Default may exist either at the time that
Borrower exercises the Fixed Rate Conversion Option or on the intended effective
date of the Fixed Rate Conversion Option.

(d) Borrower shall notify Lender in writing specifying what portion of the
Variable Rate Principal Amount is desired to be converted (the “Initial Notice”)
and the effective date of such conversion.

(e) The Initial Notice must be given not less than ten (10) business days prior
to the effective date of Fixed Rate Conversion Option.

(f) Borrower shall pay, on demand, all reasonable transaction costs and expenses
incurred by Lender in connection with the conversion to a Conversion Fixed Rate,
and any amount not so paid on demand shall accrue interest at the Default Rate
and shall be secured by the Loan Documents.

(g) The Conversion Fixed Rate applicable to each Fixed Rate Conversion Option
shall be calculated by Lender as of the effective date of each Fixed Rate
Conversion Option.

In the event that a Fixed Rate Conversion Option is exercised, then the portion
of the Variable Rate Principal Amount subject to such Fixed Rate Conversion
Option shall bear interest at a fixed rate of interest equal to one and five
tenths percent (1.5%) per annum in excess of the Swap Rate (the “Conversion
Fixed Rate”).

(4) During the Extension Period, the outstanding principal balance of the Loan
shall bear interest at a variable rate of interest, adjusted monthly, equal to
two and twenty-five hundredths percent (2.25%) in excess of the Libor Rate (the
“Extension Period Floating Rate”).

(5) The Initial Advance Fixed Rate, the Variable Rate, the Conversion Fixed
Rate, and the Extension Period Floating Rate, as applicable, are collectively
referred to as the “Contract Rate.”

(6) Interest owing under this Section 2.2 for each month shall be computed on
the basis of a fraction, the denominator of which is three hundred sixty
(360) and the numerator of which is the actual number of days elapsed from the
first day of such month (or, for the initial advance, from the date of such
advance). Principal and other amortization payments shall be applied to the Loan
balance as and when actually received. If Borrower fails to pay any installment
of interest or principal within five (5) days after the date on which the same
is due, Borrower shall pay to Lender a late charge on such past-due amount, as
liquidated damages and not as a penalty, equal to five percent (5%) of such
amount, but not in excess of the maximum amount of interest allowed by
applicable law. Notwithstanding anything herein to the contrary, Borrower shall
not be obligated to pay to Lender a late charge on the balloon payment due on
the Maturity Date. The foregoing late charge is intended to compensate Lender
for the expenses incident to handling any such delinquent payment and for the
losses incurred by Lender as a result of such delinquent payment. Borrower
agrees that, considering all of the circumstances existing on the date this
Agreement is executed, the late charge represents a reasonable estimate of the
costs and losses Lender will incur by reason of late payment. Borrower and
Lender further agree that proof of actual losses would be costly, inconvenient,
impracticable and extremely difficult to fix. Acceptance of the late charge
shall not constitute a waiver of the default arising from the overdue
installment, and shall not prevent Lender from exercising any other rights or
remedies available to Lender. While any Event of Default exists, the Loan shall
bear interest at the Default Rate.

Section 2.3 Terms of Payment. The Loan shall be payable as follows:

(1) Interest. A payment of interest only shall be payable on the Closing Date
for the period from the Closing Date through the last day of the current month.
Thereafter, commencing on December 1, 2007, Borrower shall pay interest in
arrears on the first day of each month until all amounts due under the Loan
Documents are paid in full.

(2) Net Cash Flow Payments. Upon the fifteenth (15th) day of the month following
written notice from Lender of the occurrence of a Trigger Event (the “Net Cash
Flow Commencement Date”), and continuing on the fifteenth (15th) day of each
calendar month thereafter until a Trigger Event Cure has occurred, Borrower
shall pay all Net Cash Flow from the Project for the prior month (the “Net Cash
Flow Payments”) to Lender for application to the outstanding principal balance
of the Loan. Upon the occurrence of a Trigger Event Cure, such Net Cash Flow
Payments shall be suspended until the occurrence of another Trigger Event.

(3) Maturity. On the Maturity Date, Borrower shall pay to Lender all outstanding
principal, accrued and unpaid interest, and any other amounts due under the Loan
Documents. Subject to the provisions of this Section 2.3(3), Borrower, at its
option, may extend the term of the Loan for one (1) additional 12-month period
(the “Extension Period”). Borrower’s right to extend the term of the Loan is
subject to the satisfaction of each of the following conditions as to each
extension:

(a) Borrower shall deliver to Lender a written request to extend the term of the
Loan (the “Extension Request”) at least sixty (60) days before the then existing
Maturity Date.

(b) No Event of Default or Potential Default has occurred and is continuing on
the date on which Borrower delivers the Extension Request to Lender, or on the
date the Extension Period commences.

(c) Borrower shall have paid to Lender, in immediately available funds, an
extension fee equal to twenty-five hundredths percent (.25%) of the outstanding
principal balance of the Loan as of the first day of such extension.

(d) During the extended term of the Loan, all terms and conditions of the Loan
Documents (other than the original Maturity Date) shall continue to apply except
that Borrower shall have no further right to extend the term of the Loan after
the second extension.

(e) The Cash on Cash Return equals or exceeds nine percent (9%) and the Debt
Service Coverage (each based on the Contract Rate which will be in effect upon
commencement of such Extension Period) equals or exceeds 1.30 to 1; provided,
however, that if, based on the outstanding Loan balance as of the date of
calculation, Borrower fails to satisfy the foregoing Cash on Cash Return and/or
Debt Service Coverage condition(s), Borrower may satisfy such condition(s) by
paying down the outstanding Loan balance to an amount that would result in such
condition(s) being satisfied.

(f) If requested by Lender, Borrower shall cause to be delivered to Lender at
Borrower’s expense an updated Site Assessment satisfactory to Lender, which
shall show no adverse matters or items.

(g) If requested by Lender, Borrower shall cause to be delivered to Lender at
Borrower’s expense an updated engineering report satisfactory to Lender, which
shall show no adverse matters or items.

(h) Borrower shall execute and deliver such other instruments, certificates,
opinions of counsel and documentation as Lender shall reasonably request in
order to preserve, confirm or secure the Liens and security granted to Lender by
the Loan Documents, including any amendments, modifications or supplements to
any of the Loan Documents, endorsements to Lender’s title insurance policy and,
if required by Lender, estoppels and other certificates.

(i) Borrower shall pay all out of pocket costs and expenses incurred by Lender
in connection with such extension of the Loan, including Lender’s reasonable
attorneys’ fees and disbursements.

(4) Lockout/Prepayment. The Loan is closed to prepayment, in whole or in part,
through April 30, 2009 (the “Lockout Period”), except for Net Cash Flow Payments
in accordance with Section 2.3(2). After the Lockout Period, Borrower may prepay
the Loan, in whole but not in part (except for Net Cash Flow Payments in
accordance with Section 2.3(2)), upon not less than thirty (30) days’ prior
written notice to Lender and upon payment of a prepayment premium equal to the
Make Whole Breakage Amount calculated as provided in Schedule 2.3(4). In
addition to the prepayment premium set forth above, Borrower shall pay the
Repayment Fee. If the Loan is accelerated during the Lockout Period for any
reason other than casualty or condemnation, Borrower shall pay, in addition to
all other amounts outstanding under the Loan Documents, a prepayment premium
equal to five percent (5%) of the outstanding balance of the Loan. If the Loan
is accelerated following the Lockout Period for any reason other than casualty
or condemnation, Borrower shall pay, in addition to all other amounts
outstanding under the Loan Documents, to Lender the applicable prepayment
premium described above.

(5) Application of Payments. All payments received by Lender under the Loan
Documents shall be applied to the following, in such order as Lender may elect
in its sole discretion: (a) to any fees and expenses due to Lender under the
Loan Documents; (b) to any Default Rate interest or late charges; (c) to accrued
and unpaid interest; (d) to amounts owed under any reserves or escrows required
by Lender; and (e) to the principal sum and other amounts due under the Loan
Documents. Prepayments of principal, if permitted or accepted, shall be applied
against amounts owing in inverse order of maturity.

Section 2.4 Repayment Fee. In addition to all other amounts payable under the
Loan Documents, including the origination fee payable pursuant to
Schedule 2.1(1), Part A, and any prepayment premiums, and regardless of the
actual amount of the Loan actually disbursed, Borrower shall pay to Lender an
additional fee (the “Repayment Fee”) in an amount equal to $235,000.00, provided
that fifty percent (50%) of the Repayment Fee will be waived if Borrower
refinances the Loan with Lender. Borrower acknowledges that Lender has made no
commitment and has no obligation, express or implied, to provide any such
refinancing loan, and any such loan shall be subject to Lender’s approval in its
sole discretion. The Repayment Fee shall be retained by Lender, as its sole
property and as additional consideration for furnishing the Loan, and shall not
be applied against interest, principal or any other amounts payable under the
Loan Documents. The Repayment Fee shall be deemed fully earned upon the initial
disbursement of the Loan and shall be payable on the Maturity Date, or earlier
prepayment of the entire Loan, whether such prepayment is voluntary or
otherwise.

Section 2.5 Security. The Loan shall be secured by the Mortgage creating a first
lien on the Project, the Assignment of Rents and Leases and the other Loan
Documents. As further security for the Loan, Borrower agrees:

(1) to fund the Capital Improvements Reserve in accordance with Schedule 2.5(1);
and

(2) to make the Net Cash Flow Payments in accordance with Section 2.3(2).

ARTICLE 3

INSURANCE, CONDEMNATION, AND IMPOUNDS

Section 3.1 Insurance. Borrower shall maintain insurance as follows:

(1) Casualty; Business Interruption. Borrower shall keep the Project insured
against damage by fire and the other hazards covered by a standard extended
coverage and all-risk insurance policy for the full insurable value thereof on a
replacement cost claim recovery basis (without reduction for depreciation or
co-insurance and without any exclusions or reduction of policy limits for acts
of domestic and foreign terrorism or other specified action/inaction), and shall
maintain boiler and machinery insurance, acts of domestic and foreign terrorism
endorsement coverage , law or ordinance coverage in an amount equal to the
replacement cost of the Project, and such other casualty insurance as reasonably
required by Lender. Lender reserves the right to require from time to time the
following additional insurance: flood, earthquake/sinkhole, windstorm and/or
building law or ordinance. Borrower shall keep the Project insured against loss
by flood if the Project is located currently or at any time in the future in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994 (as such acts may from
time to time be amended) in an amount at least equal to the lesser of (a) the
maximum amount of the Loan or (b) the maximum limit of coverage available under
said acts. Any such flood insurance policy shall be issued in accordance with
the requirements and current guidelines of the Federal Insurance Administration.
Borrower shall maintain business interruption insurance, including use and
occupancy, rental income loss and extra expense, against all periods covered by
Borrower’s property insurance for a limit equal to twelve (12) calendar months’
exposure with extended coverage, all without any exclusions or reduction of
policy limits for acts of foreign terrorism or other specified action/inaction.
Borrower shall not maintain any separate or additional insurance which is
contributing in the event of loss unless it is properly endorsed and otherwise
reasonably satisfactory to Lender in all respects. The proceeds of insurance
paid on account of any damage or destruction to the Project shall be paid to
Lender to be applied as provided in Section 3.2.

(2) Liability. Borrower shall maintain (a) commercial general liability
insurance with respect to the Project providing for limits of liability of not
less than $5,000,000 for both injury to or death of a person and for property
damage per occurrence and in aggregate, and (b) other liability insurance as
reasonably required by Lender.

(3) Form and Quality. All insurance policies shall be endorsed in form and
substance acceptable to Lender to name Lender as an additional insured, loss
payee or mortgagee thereunder, as its interest may appear, with loss payable to
Lender, without contribution, under a standard New York (or local equivalent)
mortgagee clause. All such insurance policies and endorsements shall be fully
paid for, shall be issued by appropriately licensed insurance companies
acceptable to Lender with a rating of “A-IX” or better as established by
A.M. Best’s Rating Guide, and shall be in such form, and shall contain such
provisions, deductibles (with no increased deductible for acts of domestic and
foreign terrorism or other specified action/inaction) and expiration dates, as
are acceptable to Lender. Each policy shall provide that such policy may not be
canceled or materially changed except upon thirty (30) days’ prior written
notice of intention of non-renewal, cancellation or material change to Lender
and that no act or thing done by Borrower shall invalidate any policy as against
Lender. Blanket policies shall be permitted only if Lender receives appropriate
endorsements and/or duplicate policies containing Lender’s right to continue
coverage on a pro rata pass-through basis and that coverage will not be affected
by any loss on other properties covered by the policies. If Borrower fails to
maintain insurance in compliance with this Section 3.1, Lender may obtain such
insurance and pay the premium therefor and Borrower shall, on demand, reimburse
Lender for all expenses incurred in connection therewith. Unless Borrower
provides evidence of the insurance coverage required by this Agreement, Lender
may purchase insurance at Borrower’s expense to protect Lender’s interest in the
collateral. This insurance may, but need not, protect Borrower’s interests. The
coverage that Lender purchases may not pay any claim that Borrower makes or any
claim that is made against Borrower in connection with the collateral. Borrower
may later cancel any insurance purchased by Lender, but only after providing
evidence that Borrower has obtained insurance as required by this Agreement. If
Lender purchases insurance for the collateral, Borrower will be responsible for
the costs of that insurance including the insurance premium, interest and any
other charges Lender may impose in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to Borrower’s total
outstanding balance or obligation. The costs of the insurance may be more than
the cost of insurance Borrower may be able to obtain on its own.

(4) Assignment. Borrower shall collaterally assign all right, title and interest
of Borrower in insurance policies (regardless of whether required by Lender) as
to the Project, unearned premiums therefor and proceeds from such policies
covering any of the Project now or hereafter acquired by Borrower to Lender, in
such manner and form that Lender and its successors and assigns shall at all
times have and hold the same as security for the payment of the Loan. If
requested by Lender, Borrower shall deliver copies of all original policies
certified to Lender by the insurance company or authorized agent as being true
copies, together with the endorsements required hereunder. If Borrower elects to
obtain any insurance which is not required under this Agreement, all related
insurance policies shall be endorsed in compliance with Section 3.1(3), and such
additional insurance shall not be canceled without prior notice to Lender. From
time to time upon Lender’s request, Borrower shall identify to Lender all
insurance maintained by Borrower with respect to the Project. The proceeds of
insurance policies coming into the possession of Lender shall not be deemed
trust funds, and Lender shall be entitled to apply such proceeds as herein
provided.

(5) Adjustments. Borrower shall give immediate written notice of any loss to the
insurance carrier and to Lender. Borrower hereby irrevocably authorizes and
empowers Lender, as attorney-in-fact for Borrower coupled with an interest, to
notify any of Borrower’s insurance carriers to add Lender as a loss payee,
mortgagee insured or additional insured, as the case may be, to any policy
maintained by Borrower (regardless of whether such policy is required under this
Agreement), to make proof of loss, to adjust and compromise any claim under
insurance policies, to appear in and prosecute any action arising from such
insurance policies, to collect and receive insurance proceeds, and to deduct
therefrom Lender’s expenses incurred in the collection of such proceeds. Nothing
contained in this Section 3.1(5), however, shall require Lender to incur any
expense or take any action hereunder.

Section 3.2 Use and Application of Insurance Proceeds.

(A) If the Project shall be damaged or destroyed, in whole or in part, by fire
or other casualty (a “Casualty”), Borrower shall give prompt notice thereof to
Lender. In the event any Casualty occurs to the Project such that a conditional
use permit, variance, or other issuance required under applicable law (a
“Conditional Use Permit”) is required to repair such damage or destruction and
fully rebuild and restore the improvements (a “Threshold Casualty”), Borrower
shall make application for the Conditional Use Permit to the applicable zoning
authority within sixty (60) days of such Threshold Casualty to allow the
continued operation of the Project as an office and retail facility with parking
garage in substantially the same condition as prior to such Threshold Casualty
and shall diligently pursue obtaining such Conditional Use Permit and the repair
of any damage or destruction. If the Project suffers a Threshold Casualty, and
within one hundred eighty (180) days of such Threshold Casualty Borrower fails
to obtain a Conditional Use Permit from the applicable zoning authority
permitting such restoration in substantially the same condition as prior to such
Threshold Casualty and thereafter diligently pursue the repair of any damage or
destruction, Borrower shall, at Lender’s option, be obligated to repay the Loan
in full without the payment of a prepayment premium or fee.

(B) Lender shall apply insurance proceeds to costs of restoring the Project or
the Loan as follows:

(1) if the loss is less than sixty percent (60%) of replacement value of the
improvements as determined in accordance with the applicable zoning ordinances,
Lender shall apply the insurance proceeds to restoration provided that at all
times during such restoration (a) no Event of Default or Potential Default
exists; (b) Lender determines that there are sufficient funds available to
restore and repair the Project to a condition approved by Lender; (c) Lender
reasonably determines that the Underwritten NOI during restoration will be
sufficient to pay Debt Service during restoration; (d) Lender reasonably
determines (based on leases which will remain in effect after restoration is
complete if the Project is not a multi-family project) that after restoration
the Debt Service Coverage will be at least equal to the Debt Service Coverage
amounts set forth in Paragraph 1 in Part A of Schedule 2.1(1), or if the loss
occurs during the Extension Period, the Debt Service Coverage and Cash on Cash
Return will be at least equal to the requirements in Section 2.3(3)(e);
(e) Lender reasonably determines that the ratio of the outstanding principal
balance of the Loan to appraised value of the Project after restoration will not
exceed the loan-to-value ratio that existed on the Closing Date; (f) Lender
reasonably determines that restoration and repair of the Project to a condition
approved by Lender will be completed within six months after the date of loss or
casualty and in any event ninety (90) days prior to the Maturity Date;
(g) Borrower promptly commences and is diligently pursuing restoration of the
Project; (h) Borrower has obtain the Conditional Use Permit and is in compliance
with Section 3.2(A) above; and (i) the Project after the restoration will be in
compliance with and permitted under all applicable zoning, building and land use
laws, rules, regulations and ordinances;

(2) if the conditions set forth in Section 3.2(B)(1) are not satisfied, in
Lender’s sole discretion, Lender may apply any insurance proceeds it may receive
to amounts owing under the Loan Documents (without prepayment penalty or
premium) in such order and manner as Lender in its sole discretion determines,
or allow all or a portion of such proceeds to be used for the restoration of the
Project;

(3) if sixty percent (60%) or more of the replacement value of the improvements
as determined in accordance with the applicable zoning ordinance, the Loan shall
be immediately due and payable (without prepayment penalty or premium) and
Lender shall apply any insurance proceeds it may receive to amounts owing under
the Loan Documents (without prepayment penalty or premium) in such order and
manner as Lender in its sole discretion determines; and

(4) insurance proceeds applied to restoration will be disbursed on receipt of
satisfactory plans and specifications, contracts and subcontracts, schedules,
budgets, lien waivers and architects’ certificates, and otherwise in accordance
with prudent commercial construction lending practices for construction loan
advances, including, as applicable, the advance conditions under
Schedule 2.1(1). Any insurance proceeds remaining after payment of all
restoration costs shall be applied by Lender to the Loan balance or, at Lender’s
sole option, remitted to Borrower.

Section 3.3 Condemnation Awards. Borrower shall immediately notify Lender of the
institution of any proceeding for the condemnation or other taking of the
Project or any portion thereof. Lender may participate in any such proceeding
and Borrower will deliver to Lender all instruments necessary or required by
Lender to permit such participation. Without Lender’s prior consent, Borrower
(1) shall not agree to any compensation or award, and (2) shall not take any
action or fail to take any action which would cause the compensation to be
determined. All awards and compensation for the taking or purchase in lieu of
condemnation of the Project or any part thereof are hereby assigned to and shall
be paid to Lender. Borrower authorizes Lender to collect and receive such awards
and compensation, to give proper receipts and acquittances therefor, and in
Lender’s sole discretion to apply the same toward the payment of the Loan,
notwithstanding that the Loan may not then be due and payable, or to the
restoration of the Project; however, if the award is less than or equal to
$50,000 and Borrower requests that such proceeds be used for non-structural site
improvements (such as landscape, driveway, walkway and parking area repairs)
required to be made as a result of such condemnation, Lender will apply the
award to such restoration in accordance with disbursement procedures applicable
to insurance proceeds provided there exists no Potential Default or Event of
Default. Borrower, upon request by Lender, shall execute all instruments
requested to confirm the assignment of the awards and compensation to Lender,
free and clear of all liens, charges or encumbrances.

Section 3.4 Impounds. Borrower shall deposit into a reserve with Lender, monthly
on the first day of each month, one-twelfth (1/12th) of the annual charges for
ground or other rent, if any (but only if such rent is due less often than
monthly or, regardless of payment frequency, if Borrower has failed to make one
or more of such payments), insurance premiums and real estate taxes, assessments
and similar charges relating to the Project (the “Tax and Insurance Escrow
Fund”). At or before the initial advance of the Loan, Borrower shall deposit
with Lender a sum of money which together with the monthly installments will be
sufficient to make each of such payments thirty (30) days prior to the date any
delinquency or penalty becomes due with respect to such payments. Deposits shall
be made on the basis of Lender’s reasonable estimate from time to time of the
charges for the current year (after giving effect to any reassessment or, at
Lender’s election, on the basis of the charges for the prior year, with
adjustments when the charges are fixed for the then current year). All funds so
deposited shall be held by Lender, without interest, and may be commingled with
Lender’s general funds. Borrower hereby grants to Lender a security interest in
all funds so deposited with Lender for the purpose of securing the Loan. While
an Event of Default exists, the funds deposited may be applied in payment of the
charges for which such funds have been deposited, or to the payment of the Loan
or any other charges affecting the security of Lender, as Lender may elect, but
no such application shall be deemed to have been made by operation of law or
otherwise until actually made by Lender. Borrower shall furnish Lender with
bills for the charges for which such deposits are required at least thirty (30)
days prior to the date on which the charges first become payable. If at any time
the amount on deposit with Lender, together with amounts to be deposited by
Borrower before such charges are payable, is insufficient to pay such charges,
Borrower shall deposit any deficiency with Lender immediately upon demand.
Lender shall pay such charges when the amount on deposit with Lender is
sufficient to pay such charges and Lender has received a bill for such charges.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender that:

Section 4.1 Organization and Power. Borrower and each Borrower Party is duly
organized, validly existing and in good standing under the laws of the state of
its formation or existence, and is in compliance with all legal requirements
applicable to doing business in the state in which the Project is located.
Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code. Borrower and each Borrower Party has only one state
of incorporation or organization, which is set forth in Schedule 4.1. All other
information regarding Borrower and each Borrower Party contained in
Schedule 4.1, including the ownership structure of Borrower and its constituent
entities, is true and correct as of the Closing Date.

Section 4.2 Validity of Loan Documents. The execution, delivery and performance
by Borrower and each Borrower Party of the Loan Documents: (1) are duly
authorized and do not require the consent or approval of any other party or
governmental authority which has not been obtained; and (2) will not violate any
law or result in the imposition of any lien, charge or encumbrance upon the
assets of any such party, except as contemplated by the Loan Documents. The Loan
Documents constitute the legal, valid and binding obligations of Borrower and
each Borrower Party, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, or similar laws generally
affecting the enforcement of creditors’ rights.

Section 4.3 Liabilities; Litigation; Other Secured Transactions.

(1) The financial statements delivered by Borrower and each Borrower Party are
true and correct with no significant change since the date of preparation.
Except as disclosed in such financial statements, there are no liabilities
(fixed or contingent) affecting the Project, Borrower or any Borrower Party.
Except as disclosed in such financial statements or otherwise disclosed in
writing, and as set forth in Schedule 4.3, there is no litigation,
administrative proceeding, investigation or other legal action (including any
proceeding under any state or federal bankruptcy or insolvency law) pending or,
to the knowledge of Borrower, threatened, against the Project, Borrower or any
Borrower Party which if adversely determined could have a material adverse
effect on such party, the Project or the Loan.

(2) Borrower is not, and has not been, bound (whether as a result of a merger or
otherwise) as a debtor under a pledge or security agreement entered into by
another Person, which has not heretofore been terminated.

Section 4.4 Taxes and Assessments. The Project is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. There are no pending or, to
Borrower’s best knowledge, proposed special or other assessments for public
improvements or otherwise affecting the Project, nor are there any contemplated
improvements to the Project that may result in such special or other
assessments.

Section 4.5 Other Agreements; Defaults. Neither Borrower nor any Borrower Party
is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might adversely affect the Project or
the business, operations, or condition (financial or otherwise) of Borrower or
any Borrower Party. Neither Borrower nor any Borrower Party is in violation of
any agreement which violation would have an adverse effect on the Project,
Borrower, or any Borrower Party or Borrower’s or any Borrower Party’s business,
properties, or assets, operations or condition, financial or otherwise.

Section 4.6 Compliance with Law.

(1) Borrower, to its actual knowledge and with inquiry, and each Borrower Party
have all requisite licenses, permits, franchises, qualifications, certificates
of occupancy or other governmental authorizations to own, lease and operate the
Project and carry on its business. The Project is in compliance with all
applicable zoning, subdivision, building and other legal requirements and is
free of structural defects. All of the Project’s building systems are in good
working order, subject to ordinary wear and tear. The Project does not
constitute, in whole or in part, a legally non-conforming use under applicable
legal requirements.

(2) No condemnation has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of the Project or for the
relocation of roadways adjacent to and providing access to the Project.

(3) The Project has adequate rights of access to public ways and is served by
adequate water, sewer, sanitary sewer and storm drain facilities. All public
utilities necessary or convenient to the full use and enjoyment of the Project
are located in the public right-of-way abutting the Project, and all such
utilities are connected so as to serve the Project without passing over other
property, except to the extent such other property is subject to a perpetual
easement for such utility benefiting the Project. All roads necessary for the
full utilization of the Project for its current purpose have been completed and
dedicated to public use and accepted by all governmental authorities.

Section 4.7 Location of Borrower. Borrower’s principal place of business and
chief executive offices are located at the address stated in Section 12.1 and,
except as otherwise set forth in Schedule 4.1, Borrower at all times has
maintained its principal place of business and chief executive office at such
location or at other locations within the same state.

Section 4.8 ERISA.

(1) As of the Closing Date and throughout the term of the Loan, (a) Borrower is
not and will not be an “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA“), which is
subject to Title I of ERISA, and (b) the assets of Borrower do not and will not
constitute “plan assets” of one or more such plans for purposes of Title I of
ERISA.

(2) As of the Closing Date and throughout the term of the Loan (a) Borrower is
not and will not be a “governmental plan” within the meaning of Section 3(3) of
ERISA and (b) transactions by or with Borrower are not and will not be subject
to state statutes applicable to Borrower regulating investments of and fiduciary
obligations with respect to governmental plans.

(3) Borrower has no employees.

Section 4.9 Margin Stock. No part of proceeds of the Loan will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

Section 4.10 Tax Filings. Borrower and each Borrower Party have filed (or have
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower and each Borrower Party, respectively.

Section 4.11 Solvency. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Debts as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower). Except as expressly disclosed to Lender in writing,
no petition in bankruptcy has been filed by or against Borrower or any Borrower
Party in the last seven (7) years, and neither Borrower nor any Borrower Party
in the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any Borrower Party is contemplating either the filing of a
petition by it under state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and neither
Borrower nor any Borrower Party has knowledge of any Person contemplating the
filing of any such petition against it.

Section 4.12 Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower or any Borrower Party in this Agreement or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no fact presently known to Borrower which has
not been disclosed to Lender which adversely affects, nor as far as Borrower can
foresee, might adversely affect, the Project or the business, operations or
condition (financial or otherwise) of Borrower or any Borrower Party. All
information supplied by Borrower regarding any other Collateral is accurate and
complete in all material respects. All evidence of Borrower’s and each Borrower
Party’s identity provided to Lender is genuine, and all related information is
accurate.

Section 4.13 Single Purpose Entity. In order to maintain its status as a
separate entity and to avoid any confusion or potential consolidation with any
Affiliate, Borrower represents and warrants that in the conduct of its
operations since its organization it has observed, and covenants that it will
continue to observe, the following:

(1) Limited Purpose. The sole purpose conducted or promoted by Borrower since
its organization and at least during the term of the Loan is to engage in the
following activities:

(a) to acquire, own, hold, lease, operate, manage, maintain, develop and improve
the Project;

(b) to enter into and perform its obligations under the Loan Documents;

(c) to sell, transfer, service, convey, dispose of, pledge, assign, borrow money
against, finance, refinance or otherwise deal with the Project to the extent
permitted under the Loan Documents; and

(d) to engage in any lawful act or activity and to exercise any powers permitted
to limited liability companies organized under the laws of the State of Delaware
that are related or incidental to and necessary, convenient or advisable for the
accomplishment of the above mentioned purposes.

(2) Limitations on Debt, Actions. Notwithstanding anything to the contrary in
the Loan Documents or in any other document governing the formation, management
or operation of Borrower, Borrower shall not:

(a) guarantee any obligation of any Person, including any Affiliate, or become
obligated for the debts of any other Person or hold out its credit as being
available to pay the obligations of any other Person;

(b) engage, directly or indirectly, in any business other than as required or
permitted to be performed under this Section;

(c) incur, create or assume any Debt other than (A) the Loan and (B) unsecured
trade payables incurred in the ordinary course of its business ownership and
operation of the Project and which shall (1) not exceed two percent (2%) of the
outstanding balance of the Loan, (2) not be evidenced by a note, (3) be paid
within sixty (60) days, and (4) otherwise expressly be permitted under the Loan
Documents; no Debt other than the Loan may be secured (subordinate or pari
passu) by the Project;

(d) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that Borrower may invest
in those investments permitted under the Loan Documents;

(e) to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets
outside the ordinary course of Borrower’s business;

(f) buy or hold evidence of indebtedness issued by any other Person (other than
cash or investment-grade securities);

(g) form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity;

(h) own any asset or property other than the Project and incidental personal
property necessary for the ownership or operation of the Project; or

(i) take any Material Action (as defined below) without the unanimous written
approval of all members of Borrower and the Independent Director/Manager.

(3) Separateness. Notwithstanding anything to the contrary in the Loan Documents
or in any other document governing the formation, management or operation of
Borrower, Borrower shall:

(a) maintain books and records and bank accounts separate from those of any
other Person;

(b) maintain its assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets;

(c) comply with all organizational formalities necessary to maintain its
separate existence;

(d) hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity;

(e) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person; except that Borrower’s assets
may be included in a consolidated financial statement of its Affiliate so long
as appropriate notation is made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person;

(f) prepare and file its own tax returns separate from those of any Person to
the extent required by applicable law, and pay any taxes required to be paid by
applicable law;

(g) allocate and charge fairly and reasonably any common employee or overhead
shared with Affiliates;

(h) not enter into any transaction with Affiliates except on an arm’s-length
basis on terms which are intrinsically fair and no less favorable than would be
available for unaffiliated third parties, and pursuant to written, enforceable
agreements;

(i) conduct business in its own name, and use separate stationery, invoices and
checks;

(j) not commingle its assets or funds with those of any other Person;

(k) not assume, guarantee or pay the debts or obligations of any other Person;

(l) correct any known misunderstanding as to its separate identity;

(m) not permit any Affiliate to guarantee or pay its obligations (other than
limited guarantees and indemnities set forth in the Loan Documents);

(n) not make loans or advances to any other Person;

(o) pay its liabilities and expenses out of and to the extent of its own funds;

(p) maintain a sufficient number of employees in light of its contemplated
business purpose and pay the salaries of its own employees, if any, only from
its own funds;

(q) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; provided, however, that the foregoing shall not
require any equity owner to make additional capital contributions to Borrower;
and

(r) cause the managers, officers, employees, agents and other representatives of
Borrower to act at all times with respect to Borrower consistently and in
furtherance of the foregoing and in the best interests of Borrower.

Failure of Borrower to comply with any of the foregoing covenants or any other
covenants contained in this Agreement shall not affect the status of Borrower as
a separate legal entity.

(4) SPE Party. Unless Borrower is an Acceptable Delaware LLC, if Borrower is a
limited partnership or limited liability company, then Borrower shall at all
times have a managing member/general partner (which shall be its sole general
partner) (“SPE Party”) with provisions in its organizational documents limiting
its purpose and authority to those set forth in clauses (a) — (c) above,
modified to allow such SPE Party to act as managing member/general partner of
Borrower and requiring it to have an Independent Director/Manager so long as any
obligation under the Loan remains outstanding, and to engage in no other
business or activity.

(5) Independent Director/Manager. As long as any obligation under the Loan is
outstanding, the Borrower/SPE Party at all times shall have an Independent
Director/Manager. To the fullest extent permitted by law, the Independent
Director/Manager shall consider only the interests of the Borrower and its
creditors in acting or otherwise voting on any Material Action. No resignation
or removal of an Independent Director/Manager, and no appointment of a successor
Independent Director/Manager, shall be effective until such successor shall have
accepted his or her appointment as an Independent Director/Manager by a written
instrument. In the event of a vacancy in the position of Independent
Director/Manager, the Borrower or SPE Party shall, as soon as practicable,
appoint a successor Independent Director/Manager.

“Independent Director/Manager” means a natural Person who is not at the time of
initial appointment as a manager/director or at any time while serving as a
manager/director of the Borrower/SPE Party has not been at any time during the
five (5) years preceding such initial appointment:

(a) a stockholder, director, manager (with the exception of serving as an
Independent Director/Manager of the Borrower/SPE Party), officer, trustee,
employee, partner, member, attorney or counsel of the Borrower, or any Affiliate
of either of them;

(b) a creditor, customer, supplier, or other Person who derives any of its
purchases or revenues from its activities with the Borrower or any Affiliate;

(c) a Person Controlling or under common Control with any Person excluded from
serving as Independent Director/Manager under (a) or (b); or

(d) a member of the immediate family by blood or marriage of any Person excluded
from serving as Independent Director/Manager under (a) or (b).

A natural Person who satisfies the foregoing definition other than subparagraph
(ii) shall not be disqualified from serving as an Independent Director/Manager
of the Borrower/SPE Party if such individual is an Independent Director/Manager
provided by a nationally-recognized company that provides professional
independent managers/directors (a “Professional Independent Director/Manager”)
and other corporate services in the ordinary course of its business. A natural
Person who otherwise satisfies the foregoing definition other than subparagraph
(a) by reason of being the independent director or manager of a “special purpose
entity” affiliated with the Borrower shall not be disqualified from serving as
an Independent Director/Manager of the Borrower/SPE Party if such individual is
either (i) a Professional Independent Director/Manager or (ii) the fees that
such individual earns from serving as independent manager of affiliates of the
Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year. Notwithstanding the
immediately preceding sentence, an Independent Director/Manager may not
simultaneously serve as Independent Director/Manager of the Borrower/SPE Party
and independent manager or director of a special purpose entity that owns a
direct or indirect equity interest in the Borrower (other than the SPE Party’s
interest in Borrower).

For purposes of this paragraph, a “special purpose entity” is an entity whose
organizational documents contain restrictions on its activities and impose
requirements intended to preserve such entity’s separateness that are
substantially similar to the special purpose provisions of this Agreement.

“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have the Borrower or any SPE Party be
adjudicated bankrupt or insolvent, to institute proceedings under any applicable
insolvency law, to seek any relief under any law relating to relief from debts
or the protection of debtors, to consent to the filing or institution of
bankruptcy or insolvency proceedings against the Borrower or any SPE Party, to
file a petition seeking, or consent to, reorganization or relief with respect to
the Borrower or any SPE Party under any applicable federal or state law relating
to bankruptcy or insolvency, to seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official of or for the Borrower or any SPE Party or a substantial part of its
property, to make any assignment for the benefit of creditors of the Borrower or
any SPE Party, to admit in writing the Borrower’s or any SPE Party inability to
pay its debts generally as they become due, or to take action in furtherance of
any of the foregoing.

(6) Acceptable Delaware LLC Requirements. In the event Borrower or the SPE Party
is a limited liability company, then it must be an Acceptable Delaware LLC, and
the limited liability company agreement of Borrower or the SPE Party (as
applicable) (the “LLC Agreement”) shall provide that (i) upon the occurrence of
any event that causes the last remaining member of Borrower or the SPE Party (as
applicable) (“Member”) to cease to be the member of Borrower or the SPE Party
(as applicable) (other than (A) upon an assignment by Member of all of its
limited liability company interest in Borrower or the SPE Party (as applicable)
and the admission of the transferee in accordance with the Loan Documents and
the LLC Agreement, or (B) the resignation of Member and the admission of an
additional member of Borrower or the SPE Party (as applicable) in accordance
with the terms of the Loan Documents and the LLC Agreement), any Person acting
as Independent Director/Manager of Borrower or the SPE Party (as applicable)
shall, without any action of any other Person and simultaneously with the Member
ceasing to be the member of Borrower or the SPE Party (as applicable)
automatically be admitted to Borrower or the SPE Party (as applicable) as a
member with a zero percent (0%) economic interest (“Special Member”) and shall
continue Borrower or the SPE Party (as applicable) without dissolution and
(ii) Special Member may not resign from Borrower or the SPE Party (as
applicable) or transfer its rights as Special Member unless (A) a successor
Special Member has been admitted to Borrower or the SPE Party (as applicable) as
a Special Member in accordance with requirements of Delaware law and (B) after
giving effect to such resignation or transfer, there remains at least one
Independent Director/Manager of the SPE Party or Borrower (as applicable). The
LLC Agreement shall further provide that (i) Special Member shall automatically
cease to be a member of Borrower or the SPE Party (as applicable) upon the
admission to Borrower or the SPE Party (as applicable) of the first substitute
member, (ii) Special Member shall be a member of Borrower or the SPE Party (as
applicable) that has no interest in the profits, losses and capital of Borrower
or the SPE Party (as applicable) and has no right to receive any distributions
of the assets of Borrower or the SPE Party (as applicable), (iii) pursuant to
Section 18 301 of the Delaware Limited Liability Company Act (the “Act”),
Special Member shall not be required to make any capital contributions to
Borrower or the SPE Party (as applicable) and shall not receive a limited
liability company interest in Borrower or the SPE Party (as applicable),
(iv) Special Member, in its capacity as Special Member, may not bind Borrower or
the SPE Party (as applicable) and (v) except as required by any mandatory
provision of the Act, Special Member, in its capacity as Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, Borrower or the SPE Party (as applicable) including, without
limitation, the merger, consolidation or conversion of Borrower or the SPE Party
(as applicable); provided, however, such prohibition shall not limit the
obligations of Special Member, in its capacity as Independent Director/Manager,
to vote on such matters required by the Loan Documents or the LLC Agreement. In
order to implement the admission to Borrower or the SPE Party (as applicable) of
Special Member, Special Member shall execute a counterpart to the LLC Agreement.
Prior to its admission to Borrower or the SPE Party (as applicable) as Special
Member, Special Member shall not be a member of Borrower or the SPE Party (as
applicable), but Special Member may serve as an Independent Director/Manager of
Borrower or the SPE Party (as applicable).

(7) Upon the occurrence of any event that causes the Member to cease to be a
member of Borrower or the SPE Party (as applicable) to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPE Party (as applicable) agree in
writing (i) to continue Borrower or the SPE Party (as applicable) and (ii) to
the admission of the personal representative or its nominee or designee, as the
case may be, as a substitute member of Borrower or the SPE Party (as applicable)
effective as of the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPE Party (as applicable). Any action
initiated by or brought against Member or Special Member under the United States
Bankruptcy Code or similar state insolvency laws shall not cause Member or
Special Member to cease to be a member of Borrower or the SPE Party (as
applicable) and upon the occurrence of such an event, the business of Borrower
or the SPE Party (as applicable) shall continue without dissolution. The LLC
Agreement shall provide that each of Member and Special Member waives any right
it might have to agree in writing to dissolve Borrower or the SPE Party (as
applicable) upon the occurrence of any action initiated by or brought against
Member or Special Member under the United States Bankruptcy Code or similar
state insolvency laws, or the occurrence of an event that causes Member or
Special Member to cease to be a member of Borrower or the SPE Party (as
applicable).

“Acceptable Delaware LLC” shall mean a limited liability company formed under
Delaware law which has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company.

Section 4.14 Property Specific Representations. The management agreement for the
Project is in full force and effect and there is no default or violation by any
party thereunder.

ARTICLE 5

ENVIRONMENTAL MATTERS

Section 5.1 Representations and Warranties on Environmental Matters. To
Borrower’s knowledge, except as set forth in the Site Assessment, (1) no
Hazardous Material is now or was formerly used, stored, generated, manufactured,
installed, disposed of or otherwise present at or about the Project or any
property adjacent to the Project (except for cleaning and other products
currently used in connection with the routine maintenance or repair of the
Project in full compliance with Environmental Laws), (2) all permits, licenses,
approvals and filings required by Environmental Laws have been obtained, and the
use, operation and condition of the Project do not, and did not previously,
violate any Environmental Laws, and (3) no civil, criminal or administrative
action, suit, claim, hearing, investigation or proceeding has been brought or
been threatened, nor have any settlements been reached by or with any parties or
any liens imposed in connection with the Project concerning Hazardous Materials
or Environmental Laws.

Section 5.2 Covenants on Environmental Matters.

(1) Borrower shall (a) comply strictly and in all respects with applicable
Environmental Laws; (b) notify Lender immediately upon Borrower’s discovery of
any spill, discharge, release or presence of any Hazardous Material at, upon,
under, within, contiguous to or otherwise affecting the Project; (c) promptly
remove such Hazardous Materials and remediate the Project in full compliance
with Environmental Laws and in accordance with the recommendations and
specifications of an independent environmental consultant approved by Lender;
and (d) promptly forward to Lender copies of all orders, notices, permits,
applications or other communications and reports in connection with any spill,
discharge, release or the presence of any Hazardous Material or any other
matters relating to the Environmental Laws or any similar laws or regulations,
as they may affect the Project or Borrower.

(2) Borrower shall not cause, shall prohibit any other Person within the control
of Borrower from causing, and shall use prudent, commercially reasonable efforts
to prohibit other Persons (including tenants) from causing (a) any spill,
discharge or release, or the use, storage, generation, manufacture,
installation, or disposal, of any Hazardous Materials at, upon, under, within or
about the Project or the transportation of any Hazardous Materials to or from
the Project (except for cleaning and other products used in connection with
routine maintenance or repair of the Project in full compliance with
Environmental Laws), (b) any underground storage tanks to be installed at the
Project, or (c) any activity that requires a permit or other authorization under
Environmental Laws to be conducted at the Project.

(3) Borrower shall provide to Lender, at Borrower’s expense promptly upon the
written request of Lender from time to time (provided that Lender has a
reasonable basis for requesting same), a Site Assessment or, if required by
Lender, an update to any existing Site Assessment (provided that Lender has a
reasonable basis for requiring same) to assess the presence or absence of any
Hazardous Materials and the potential costs in connection with abatement,
cleanup or removal of any Hazardous Materials found on, under, at or within the
Project. Borrower shall pay the cost of no more than one such Site Assessment or
update in any twelve (12)-month period, unless Lender’s request for a Site
Assessment is based on either information provided under Section 5.2(1), a
reasonable suspicion of Hazardous Materials at or near the Project, a breach of
representations under Section 5.1, or an Event of Default, in which case any
such Site Assessment or update shall be at Borrower’s expense.

(4) Within ninety (90) days after the date hereof, Borrower shall cause to be
prepared by environmental engineers approved by Lender and deliver to Lender, an
Operations and Maintenance Program for the removal or encapsulation of, or other
action for handling, asbestos-containing materials and lead-based paint at the
Project (the “O&M Program”) which contains at a minimum, the items recommended
in the EPA’s guide to managing lead-based paint in buildings. Borrower shall
immediately implement the O&M Program. Prior to the commencement of any
construction, rehabilitation, modification or renovation at the Project,
including any such work which requires the removal of any materials or
improvements of any kind in connection with the vinyl floor tiles, wallboard
compound, cementitious thermal insulation, cooling tower board, and roofing
materials, and other portions of any Project containing asbestos-containing
materials (the “Work”), all Work shall be implemented in accordance with the
procedures and programs in the O&M Program and all applicable governmental
requirements. The O&M Program and work resulting therefrom shall be conducted by
an accredited, licensed, abatement contractor using state-of-the-art work
practices and procedures and shall include all monitoring and project management
performed by an accredited asbestos and lead-based paint consultant. Borrower
shall deliver to Lender promptly when available, copies of all reports, notices,
submittals, permits, licenses, and certificates relating to the O&M Program.
Until all matters in the O&M Program have been satisfied, Borrower shall deliver
to Lender, on or before the first day of each Loan Year, evidence of an annual
inspection by the environmental engineers for the Project, addressing the status
of affected space requiring Work or other action with respect to Hazardous
Materials. Borrower shall follow the procedures of the O&M Program with respect
to any additional Hazardous Materials revealed by any annual inspection. All
fees and expenses incurred for all such inspections and review and approval of
the O&M Program shall be paid by Borrower.

Section 5.3 Allocation of Risks and Indemnity. As between Borrower and Lender,
all risk of loss associated with non-compliance with Environmental Laws, or with
the presence of any Hazardous Material at, upon, within, contiguous to or
otherwise affecting the Project, shall lie solely with Borrower. Accordingly,
Borrower shall bear all risks and costs associated with any loss (including any
loss in value attributable to Hazardous Materials), damage or liability
therefrom, including all costs of removal of Hazardous Materials or other
remediation required by Lender or by law. Borrower shall at all times indemnify,
defend and hold Lender harmless from and against any and all claims, suits,
actions, debts, damages, losses, liabilities, litigations, judgments, charges,
costs and expenses (including reasonable costs of defense), of any nature
whatsoever proffered or incurred by Lender, whether as mortgagee or beneficiary
under the Mortgage, as mortgagee in possession, or as successor-in-interest to
Borrower by foreclosure deed or deed in lieu of foreclosure, and whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law, including those arising from the joint, concurrent
or comparative negligence of Lender (however, Borrower shall not be liable under
such indemnification to the extent such loss, liability, damage, claim, cost, or
expense results solely from Lender’s gross negligence or willful misconduct),
under or on account of the Environmental Laws, including the assertion of any
lien thereunder, with respect to: (1) a breach of any representation, warranty
or covenant of Borrower contained in this Article 5; (2) any acts performed by
Lender pursuant to the provisions of this Article 5; (3) any discharge of
Hazardous Materials, the threat of discharge of any Hazardous Materials or the
storage or presence of any Hazardous Materials affecting the Project whether or
not the same originates or emanates from the Project or any contiguous real
estate, including any loss of value of the Project as a result of the foregoing;
(4) any costs of removal or remedial action incurred by the United States
Government or any costs incurred by any other Person or damages from injury to,
destruction of, or loss of natural resources including reasonable costs of
assessing such injury, destruction or loss incurred pursuant to any
Environmental Laws; (5) liability for personal injury or property damage arising
under any statutory or common law tort theory, including without limitation
damages assessed for the maintenance of a public or private nuisance or for the
carrying on of an abnormally dangerous activity at, upon, under or within the
Project; and/or (6) any other environmental matter affecting the Project within
the jurisdiction of the Environmental Protection Agency, any other federal
agency or any state or local environmental agency. The foregoing
notwithstanding, Borrower shall not be liable under the foregoing
indemnification to the extent any such loss, liability, damage, claim, cost or
expense results solely from Lender’s gross negligence or willful misconduct.
Borrower’s obligations under this Article 5 shall arise upon the discovery of
the presence of any Hazardous Material, whether or not the Environmental
Protection Agency, any other federal agency or any state or local environmental
agency has taken or threatened any action in connection with the presence of any
Hazardous Materials and whether or not the existence of any such Hazardous
Material or potential liability on account thereof is disclosed in the Site
Assessment, and shall continue notwithstanding the repayment of the Loan or any
transfer or sale of any right, title and interest in the Project (by
foreclosure, deed in lieu of foreclosure or otherwise). Notwithstanding the
foregoing, subject to the conditions specified below in this Section 5.3,
Borrower shall not be liable under this Section 5.3 for such indemnified matters
directly created or arising from events or conditions caused or created by
Lender and first existing after Lender acquires title to the Project by
foreclosure or acceptance of a deed in lieu thereof, but only if (a) Borrower
delivers to Lender a current site assessment evidencing the presence of no
Hazardous Materials on the Project and no violation of any Environmental Laws
with respect to the Project not more than ninety (90) days and not less than
thirty (30) days prior thereto, and (b) such loss, liability, damage, claim,
cost or expense does not directly or indirectly arise from or relate to any
release of or exposure to any Hazardous Material (including personal injury or
damage to property), non-compliance with any Environmental Laws, or remediation
existing or occurring prior to the date Lender acquires title to the Project.

Section 5.4 Lender’s Right to Protect Collateral. If (1) any discharge of
Hazardous Materials or the threat of a discharge of Hazardous Material affecting
the Project occurs, whether originating or emanating from the Project or any
contiguous real estate, and/or (2) Borrower fails to comply with any
Environmental Laws or related regulations, Lender may at its election, but
without the obligation so to do, give such notices and/or cause such work to be
performed at the Project and/or take any and all other actions as Lender shall
deem necessary or advisable in order to abate the discharge of any Hazardous
Material, remove the Hazardous Material or cure Borrower’s noncompliance.

Section 5.5 No Waiver. Notwithstanding any provision in this Article 5 or
elsewhere in the Loan Documents, or any rights or remedies granted by the Loan
Documents, Lender does not waive and expressly reserves all rights and benefits
now or hereafter accruing to Lender under any “security interest” or “secured
creditor” exception under applicable Environmental Laws, as the same may be
amended. No action taken by Lender pursuant to the Loan Documents shall be
deemed or construed to be a waiver or relinquishment of any such rights or
benefits under any “security interest exception.”

ARTICLE 6

LEASING MATTERS

Section 6.1 Representations and Warranties on Leases. Borrower, to its actual
knowledge and with inquiry, represents and warrants to Lender with respect to
leases of the Project that, to the best of Borrower’s knowledge: (1) the rent
roll delivered to Lender is true and correct, and the leases are valid and in
full force and effect; (2) the leases (including amendments) are in writing, and
there are no oral agreements with respect thereto; (3) the copies of the leases
delivered to Lender are true and correct; (4) neither the landlord nor any
tenant is in default under any of the leases; (5) Borrower has no knowledge of
any notice of termination or default with respect to any lease (except as shown
on the rent roll); (6) Borrower has not assigned or pledged any of the leases,
the rents or any interests therein except to Lender; (7) no tenant or other
party has an option to purchase all or any portion of the Project; (8) no tenant
has the right to terminate its lease prior to expiration of the stated term of
such lease, unless otherwise specified in the applicable lease agreement; and
(9) no tenant has prepaid more than one month’s rent in advance (except as shown
on the rent roll and except for bona fide security deposits not in excess of an
amount equal to two month’s rent.

Section 6.2 Standard Lease Form; Approval Rights. All leases and other rental
arrangements shall in all respects be approved by Lender and shall be on a
standard lease form approved by Lender with no modifications (except as approved
by Lender). Such lease form shall provide that the tenant shall attorn to
Lender, and that any cancellation, surrender, or amendment of such lease without
the prior written consent of Lender shall be voidable by Lender. Borrower shall
hold, in trust, all tenant security deposits in a segregated account, and, to
the extent required by applicable law, shall not commingle any such funds with
any other funds of Borrower. Within ten (10) days after Lender’s request,
Borrower shall furnish to Lender a statement of all tenant security deposits,
and copies of all leases not previously delivered to Lender, certified by
Borrower as being true and correct. Notwithstanding anything contained in the
Loan Documents, Lender’s approval shall not be required for future leases or
lease extensions if the following conditions are satisfied: (1) there exists no
Potential Default or Event of Default; (2) the lease is on the standard lease
form approved by Lender with no modifications (except for minor modifications
entered into in the ordinary course of business consistent with prudent property
management practices and not affecting the economic terms of the lease); (3) the
lease does not conflict with any restrictive covenant affecting the Project or
any other lease for space in the Project; and (4)  the lease is in accordance
with the leasing parameters as Schedule 6.2 attached hereto. Leases that require
the approval of Lender shall be submitted to Lender at least ten (10) Business
Days prior to the proposed execution date. All costs and expenses incurred by
Lender in its review and approval of any lease shall be paid by Borrower
promptly upon request.

Section 6.3 Covenants. Borrower (1) shall perform the obligations which Borrower
is required to perform under the leases in accordance with prudent property
management practices; (2) shall enforce the obligations to be performed by the
tenants in accordance with prudent property management practices; (3) shall
promptly furnish to Lender any notice of default or termination received by
Borrower from any tenant; (4) shall not collect any rents for more than
thirty (30) days in advance of the time when the same shall become due, except
for bona fide security deposits not in excess of an amount equal to two months
rent; (5) shall not enter into any ground lease or master lease of any part of
the Project; (6) shall not further assign or encumber any lease; (7) shall not,
except with Lender’s prior written consent, cancel or accept surrender or
termination of any lease, except for default thereunder in accordance with
prudent property management practices; (8) shall not, except with Lender’s prior
written consent, modify or amend any lease (except for minor modifications and
amendments entered into in the ordinary course of business, consistent with
prudent property management practices, not affecting the economic terms of the
lease); (9) shall assign to Lender any letter of credit evidencing a security
deposit on such terms as may be required by Lender and shall deliver the
original of such letter(s) of credit to Lender; (10) shall not lease, or permit
the use of, any space in the Project as an on-site dry cleaning plant operation;
and (11) shall deposit with Lender any lease termination or cancellation fee
which shall be held by Lender in a rollover escrow fund for tenant improvements
and leasing commission costs pertaining to the applicable space. Any action in
violation of clauses (5), (6), (7), and (8) of this Section 6.3 shall be void at
the election of Lender.

Section 6.4 Tenant Estoppels. At Lender’s request, which shall not occur more
than once a year, Borrower shall obtain and furnish to Lender, written estoppels
in form and substance reasonably satisfactory to Lender, executed by tenants
under leases of any part of the Project and confirming the term, rent, and other
provisions and matters relating to the leases.

ARTICLE 7

FINANCIAL REPORTING

Section 7.1 Financial Statements.

(1) Monthly Reports. Within thirty (30) days after the end of each calendar
month, Borrower shall furnish to Lender a current (as of the calendar month just
ended) balance sheet, a detailed operating statement (showing monthly activity
and year-to-date) stating Operating Revenues, Operating Expenses and Net Cash
Flow for the calendar month just ended, an updated rent roll, and, as requested
by Lender, a written statement setting forth any variance from the annual
budget, and if required by Lender, a general ledger, copies of bank statements
and bank reconciliations and other documentation supporting the information
disclosed in the most recent financial statements.

(2) Quarterly Reports. Within forty-five (45) days after the end of each
calendar quarter, Borrower shall furnish to Lender a detailed operating
statement (showing quarterly activity and year-to-date) stating Operating
Revenues, Operating Expenses and Net Cash Flow for the calendar quarter just
ended.

(3) Annual Reports. Within ninety (90) days after the end of each fiscal year of
Borrower’s operation of the Project, or if commercially reasonably unavailable
by such date, within twenty (20) days after Borrower’s filing with the Internal
Revenue Service, Borrower shall furnish to Lender a current (as of the end of
such fiscal year) balance sheet, a detailed operating statement stating
Operating Revenues, Operating Expenses and Net Cash Flow for each of Borrower
and the Project. Borrower’s annual financial statements shall include (a) a list
of the tenants, if any, occupying more than twenty percent (20%) of the total
floor area of the Project, (b) a breakdown showing the year in which each lease
then in effect expires, and (c) a breakdown of the percentage of total floor
area of the Project and the percentage of base rent with respect to which leases
shall expire in each year, each such percentage to be expressed on both a per
year and a cumulative basis. If required by Lender upon the occurrence of an
Event of Default, Borrower shall provide audited financial statements audited by
an independent public accountant reasonably satisfactory to Lender and NNN 2003
Value Fund, LLC and NNN Realty Investors, Inc. to provide, within thirty
(30) days of Lender’s request, balance sheets in accordance with paragraph 2(d)
of the Joinder.

(4) Certification; Supporting Documentation. Except as provided in
Section 7.1(1), each such financial statement shall be in scope and detail
satisfactory to Lender and certified by the chief financial representative of
Borrower.

(5) Tax Returns. Borrower shall furnish to Lender copies of Borrower’s filed
federal, state and (if applicable) local income tax returns for each taxable
year (with all forms and supporting schedules attached) within thirty (30) days
after filing.

Section 7.2 Accounting Principles. All financial statements shall be prepared at
Borrower’s option on a Cash/Tax basis in accordance with sound accounting
practices (relating to the real estate industry) consistently applied or in
accordance with generally accepted accounting principles consistently applied
and certified by the chief financial representative of Borrower. In the event
Lender reasonably believes Borrower’s financial statements, as provided,
materially misrepresent the financial condition of the Project or in the Event
of Default or Potential Default, then, upon prior notice from Lender, Borrower
shall provide to Lender, at Borrower’s sole cost and expense, financial
statements for the Project, audited by an independent public accountant
satisfactory to Lender, in accordance with generally accepted accounting
principles, consistently applied from year to year within ninety (90) days of
Lender’s request. If the financial statements are prepared on an accrual basis,
such statements shall be accompanied by a reconciliation to cash basis
accounting principles.

Section 7.3 Other Information. Borrower shall deliver to Lender such additional
information regarding Borrower, its subsidiaries, its business, any Borrower
Party, and the Project reasonably requested by Lender within thirty (30) days
after Lender’s request therefor.

Section 7.4 Annual Budget. At least thirty (30) days prior to the commencement
of each fiscal year, Borrower shall provide to Lender its proposed annual
capital improvements budget for such fiscal year for Lender’s review and
approval, and Borrower shall provide to Lender its proposed annual operating
budget for such fiscal year for Lender’s review. Borrower will provide to Lender
within thirty (30) days after the expiration of each fiscal year, its annual
operating and capital improvements budgets for the subsequent fiscal year.

Section 7.5 Audits. Lender’s employees and third party consultants shall be
entitled to perform such financial investigations and audits of Borrower’s books
and records as Lender shall deem necessary. Upon prior notice from Lender,
Borrower shall permit Lender and Lender’s agents and consultants to examine
during normal business hours such records, books and papers of Borrower which
reflect upon its financial condition, the income and expenses relative to the
Project and the representations set forth in Article 9. Borrower authorizes
Lender to communicate directly with Borrower’s independent certified public
accountants, if any, and authorizes such accountants to disclose to Lender any
and all financial statements and other supporting financial documents and
schedules, including copies of any management letter, with respect to the
business, financial condition and other affairs of Borrower.

ARTICLE 8

COVENANTS

     
 
  Borrower covenants and agrees with Lender as follows:
Section 8.1
  Due on Sale and Encumbrance; Transfers of Interests.
 
   

(1) Without the prior written consent of Lender,

(a) no Transfer shall occur or be permitted, nor shall Borrower enter into any
easement or other agreement granting rights in or restricting the use or
development of the Project, except in the ordinary course of business of prudent
property management provided that any such agreement or easement shall not have
a material adverse effect on the Project;

(b) no Transfer shall occur or be permitted which would (a) cause NNN 2003 Value
Fund, LLC (“Value Fund”) not to own 100% of the interest in Borrower and Triple
Net Properties, LLC not to be the manager of Value Fund and not to have the
power to direct the affairs of Borrower or (b) result in a new general partner,
member or limited partner having the ability to control the affairs of Borrower
being admitted to or created in Borrower (or result in any existing general
partner or member or controlling limited partner withdrawing from Borrower); and

(c) no Transfer shall occur or be permitted which, either alone or together with
all prior Transfers during the Loan term, would result in the Transfer of more
than twenty-five percent (25%) of the direct or indirect beneficial or other
ownership interest in Borrower, provided that Transfers of any or all membership
interests in Value Fund shall be permitted so long as the provisions of
Section 8.1(1)(b) remain true and correct.

(2) As used in this Agreement, “Transfer“ shall mean any direct or indirect
sale, transfer, conveyance, installment sale, master lease, mortgage, pledge,
encumbrance, grant of Lien or other interest, license, lease, alienation or
assignment, whether voluntary or involuntary, of all or any portion of the
direct or indirect legal or beneficial ownership of, or any interest in (a) the
Project or any part thereof, or (b) Borrower, including any agreement to
transfer or cede to another Person any voting, management or approval rights, or
any other rights, appurtenant to any such legal or beneficial ownership or other
interest. “Transfer” is specifically intended to include any pledge or
assignment, directly or indirectly, of a controlling interest in Borrower or its
general partner, controlling limited partner or controlling member for purposes
of securing so-called “mezzanine” indebtedness. “Transfer” shall not include
(i) the leasing of individual units within the Project so long as Borrower
complies with the provisions of the Loan Documents relating to such leasing
activity; or (ii) so long as the transfer does not violate the provisions of
Sections 8.1(b) and 8.1(c), and does not violate the provisions of Article 9 of
the Loan Agreement, (x) the transfer of limited partner or non-managing member
interests in Borrower or Value Fund and (y) in connection with the
recapitalization of Value Fund, the transfer of all of the ownership interests
in Value Fund to a joint venture or other entity owned by Triple Net Properties,
LLC and an institutional investor approved by Lender (the “Recapitalization”).

(3) Without limiting the foregoing, Borrower further agrees that it will require
each Person that proposes to become a partner, member or shareholder (each such
Person, an “Interest Holder”) in Borrower after the Closing Date to sign and
deliver to Borrower, within thirty (30) days after such transfer (and Borrower
shall deliver to Lender promptly after receipt), a certificate executed by a
duly authorized officer of the new Interest Holder containing representations,
warranties and covenants substantially the same as the representations,
warranties and covenants provided by Borrower in Article 9 hereof.

(4) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the
Indebtedness immediately due and payable upon Borrower’s sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Project without
Lender’s consent. This provision shall apply to every sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Project regardless
of whether voluntary or not, or whether or not Lender has consented to any
previous sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer
of the Project.

(5) Lender’s consent to one sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Project or any interest in Borrower shall not be
deemed to be a waiver of Lender’s right to require such consent to any future
occurrence of same. Any sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Project made in contravention of this paragraph shall
be null and void and of no force and effect.

(6) Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable expenses (including, without limitation, reasonable attorneys’ fees
and disbursements, title search costs and title insurance endorsement premiums
incurred by Lender in connection with the review, approval and documentation of
any such sale, conveyance, alienation, mortgage, encumbrance, pledge or
transfer.

(7) Lender’s consent to the sale or transfer of the Project will not be
unreasonably withheld after consideration of all relevant factors, provided
that:

(a) no Event of Default or event which with the giving of notice or the passage
of time would constitute an Event of Default shall have occurred and remain
uncured;

(b) the proposed transferee (“Transferee”) shall be a reputable entity or person
of good character, creditworthy, with sufficient financial worth considering the
obligations assumed and undertaken, as evidenced by financial statements and
other information reasonably requested by Lender and shall be a Single Purpose
Entity;

(c) the Transferee and its property manager shall have sufficient experience in
the ownership and management of properties similar to the Project, and Lender
shall be provided with reasonable evidence thereof (and Lender reserves the
right to approve the Transferee without approving the substitution of the
property manager);

(d) Lender shall have approved new indemnitors and joinder parties;

(e) the Transferee shall have executed and delivered to Lender an assumption
agreement in form and substance acceptable to Lender, evidencing such
Transferee’s agreement to abide and be bound by the terms of the Note, this Deed
of Trust and the other Loan Documents, together with such legal opinions and
title insurance endorsements as may be reasonably requested by Lender; and

(f) Lender shall have received an assumption fee equal to one percent (1%) of
the then unpaid principal balance of the Note in addition to the payment of all
out-of-pocket costs and expenses incurred by Lender in connection with such
assumption (including reasonable attorneys’ fees and costs); provided that, in
the event that the Recapitalization occurs during the first Loan Year, no such
assumption or other fee shall be payable, but Borrower shall be responsible for
all of Lender’s out-of-pocket costs and expenses (including reasonable
attorneys’ fees and costs).

Section 8.2 Taxes; Charges. Borrower shall pay before any fine, penalty,
interest or cost may be added thereto, and shall not enter into any agreement to
defer, any real estate taxes and assessments, franchise taxes and charges, and
other governmental charges that may become a Lien upon the Project or become
payable during the term of the Loan, and will promptly furnish Lender with
evidence of such payment, upon Lender’s request; however, Borrower’s compliance
with Section 3.4 of this Agreement relating to impounds for taxes and
assessments shall, with respect to payment of such taxes and assessments, be
deemed compliance with this Section 8.2. Borrower shall not suffer or permit the
joint assessment of the Project with any other real property constituting a
separate tax lot or with any other real or personal property. Borrower shall pay
when due all claims and demands of mechanics, materialmen, laborers and others
which, if unpaid, might result in a Lien on the Project; however, Borrower may
contest the validity of such claims and demands so long as (1) Borrower notifies
Lender that it intends to contest such claim or demand, (2) Borrower provides
Lender with an indemnity, bond or other security satisfactory to Lender
(including an endorsement to Lender’s title insurance policy insuring against
such claim or demand) assuring the discharge of Borrower’s obligations for such
claims and demands, including interest and penalties, and (3) Borrower is
diligently contesting the same by appropriate legal proceedings in good faith
and at its own expense and concludes such contest prior to the tenth (10th) day
preceding the earlier to occur of the Maturity Date or the date on which the
Project is scheduled to be sold for non-payment.

Section 8.3 Control; Management. Without the prior written consent of Lender,
there shall be no change in the day-to-day control and management of Borrower or
the sole member of Borrower, and no change in their respective organizational
documents relating to control over Borrower, Borrower’s general partner or
managing member and/or the Project. Borrower shall not terminate, replace or
appoint any property manager or terminate or amend the property management
agreement for the Project without Lender’s prior written approval. Any change in
ownership or control of the property manager shall be cause for Lender to
re-approve such property manager and property management agreement.
Notwithstanding anything herein to the contrary, Lender acknowledges the
intended merger of NNN Realty Advisors, Inc. with Grubb & Ellis Company and has
approved a change in ownership or control of the property manager to Grubb &
Ellis Company and the accompanying change in property management agreement. Each
property manager shall hold and maintain all necessary licenses, certifications
and permits required by law. Borrower shall fully perform all of its covenants,
agreements and obligations under the property management agreement. Any
management fee payable under the management agreement or otherwise in excess of
three percent (3%) of rental collections shall be payable only to the extent of
Net Cash Flow following payment of Debt Service and all escrows and impounds and
Operating Expenses required hereunder, and shall be subordinate to the Loan.

Section 8.4 Operation; Maintenance; Inspection. Borrower shall observe and
comply with all legal requirements applicable to its existence and to the
ownership, use and operation of the Project. Borrower shall maintain the Project
in good condition and promptly repair any damage or casualty. Borrower shall
not, without the prior written consent of Lender, undertake any material
alteration of the Project or permit any of the fixtures or personalty owned by
Borrower to be removed at any time from the Project, unless the removed item is
removed temporarily for maintenance and repair or, if removed permanently, is
obsolete and is replaced by an article of equal or better suitability and value,
owned by Borrower and free and clear of any Liens except those in favor of
Lender. Borrower shall permit Lender and its agents, representatives and
employees, upon reasonable prior notice to Borrower, to inspect the Project and
conduct such environmental and engineering studies as Lender may require,
provided such inspections and studies do not materially interfere with the use
and operation of the Project.

Section 8.5 Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender. If there shall be enacted
any law (1) deducting the Loan from the value of the Project for the purpose of
taxation, (2) affecting any Lien on the Project, or (3) changing existing laws
of taxation of mortgages, deeds of trust, security deeds, or debts secured by
real property, or changing the manner of collecting any such taxes, Borrower
shall promptly pay to Lender, on demand, all taxes, costs and charges for which
Lender is or may be liable as a result thereof; however, if such payment would
be prohibited by law or would render the Loan usurious, then instead of
collecting such payment, Lender may declare all amounts owing under the Loan
Documents to be immediately due and payable.

Section 8.6 Legal Existence; Name, Etc. Borrower shall preserve and keep in full
force and effect its existence as, and at all times operate as, a Single Purpose
Entity, and Borrower and each general partner or managing member in Borrower
shall preserve and keep in full force and effect its entity status, franchises,
rights and privileges under the laws of the state of its formation, and all
qualifications, licenses and permits applicable to the ownership, use and
operation of the Project. Neither Borrower nor any general partner or managing
member of Borrower shall wind up, liquidate, dissolve, reorganize, merge, or
consolidate with or into any Person, or permit any subsidiary or Affiliate of
Borrower to do so. Without limiting the foregoing, Borrower shall not
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the Closing
Date. Borrower and each general partner or managing member in Borrower shall
conduct business only in its own name and shall not change its name, identity,
organizational structure, state of formation or the location of its chief
executive office or principal place of business unless Borrower (1) shall have
obtained the prior written consent of Lender to such change, and (2) shall have
taken all actions necessary or requested by Lender to file or amend any
financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.
Borrower (and each general partner or managing member in Borrower, if any) shall
maintain its separateness as an entity, including maintaining separate books,
records, and accounts and observing corporate and partnership formalities
independent of any other entity, shall pay its obligations with its own funds
and shall not commingle funds or assets with those of any other entity. If
Borrower does not have an organizational identification number and later obtains
one, Borrower shall promptly notify Lender of its organizational identification
number.

Section 8.7 Affiliate Transactions. Without the prior written consent of Lender,
Borrower shall not engage in any transaction affecting the Project with an
Affiliate of Borrower or of any Borrower Party.

Section 8.8 Limitation on Other Debt. Borrower (and each general partner or
managing member in Borrower, if any) shall not, without the prior written
consent of Lender, incur any Debt other than the Loan and customary trade
payables which are payable, and shall be paid, within sixty (60) days of when
incurred.

Section 8.9 Further Assurances. Borrower shall promptly (1) cure any defects in
the execution and delivery of the Loan Documents, (2) provide, and to cause each
Borrower Party to provide, Lender such additional information and documentation
on Borrower’s and each Borrower Party’s legal or beneficial ownership, policies,
procedures and sources of funds as Lender deems necessary or prudent to enable
Lender to comply with Anti-Money Laundering Laws as now in existence or
hereafter amended, and (3) execute and deliver, or cause to be executed and
delivered, all such other documents, agreements and instruments as Lender may
reasonably request to further evidence and more fully describe the collateral
for the Loan, to correct any omissions in the Loan Documents, to perfect,
protect or preserve any Liens created under any of the Loan Documents, or to
make any recordings, file any notices, or obtain any consents, as may be
necessary or appropriate in connection therewith. From time to time upon the
written request of Lender, Borrower shall deliver to Lender a schedule of the
name, legal domicile address and jurisdiction of organization, if applicable,
for each Borrower Party and each holder of a legal interest in Borrower.

Section 8.10 Estoppel Certificates. Borrower, within ten (10) days after
reasonable request, shall furnish to Lender a written statement, duly
acknowledged, setting forth the amount due on the Loan, the terms of payment of
the Loan, the date to which interest has been paid, whether any offsets or
defenses exist against the Loan and, if any are alleged to exist, the nature
thereof in detail, and such other matters as Lender reasonably may request.

Section 8.11 Notice of Certain Events. Borrower shall promptly notify Lender of
(1) any Potential Default or Event of Default, together with a detailed
statement of the steps being taken to cure such Potential Default or Event of
Default; (2) any notice of default received by Borrower under other obligations
relating to the Project or otherwise material to Borrower’s business; and
(3) any threatened or pending legal, judicial or regulatory proceedings,
including any dispute between Borrower and any governmental authority, affecting
Borrower or the Project.

Section 8.12 Indemnification. Unless caused by Lender’s gross negligence or
willful misconduct, except to the extent caused by Lender’s gross negligence or
willful misconduct, Borrower shall indemnify, defend and hold Lender harmless
from and against any and all losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs and disbursements
(including without limitation, those arising from the joint, concurrent or
comparative negligence of Lender, except to the extent any of the foregoing is
caused by Lender’s gross negligence or willful misconduct), and the reasonable
fees and actual expenses of Lender’s counsel, of any kind or nature whatsoever,
including those arising from the joint, concurrent, or comparative negligence of
Lender, in connection with (1) any inspection, review or testing of or with
respect to the Project, (2) any investigative, administrative, mediation,
arbitration, or judicial proceeding, whether or not Lender is designated a party
thereto, commenced or threatened at any time (including after the repayment of
the Loan) in any way related to the execution, delivery or performance of any
Loan Document or to the Project, (3) any proceeding instituted by any Person
claiming a Lien, and (4) any brokerage commissions or finder’s fees claimed by
any broker or other party in connection with the Loan, the Project, or any of
the transactions contemplated in the Loan Documents, except to the extent any of
the foregoing is caused by Lender’s gross negligence or willful misconduct.

Section 8.13 Application of Operating Revenues. Borrower shall apply all
Operating Revenues to the payment of Debt Service and other payments due under
the Loan Documents, taxes, assessments, water charges, sewer rents and other
governmental charges levied, assessed or imposed against the Project, insurance
premiums, operations and maintenance charges relating to the Project, and other
obligations of the lessor under leases of space at the Project, before using
Operating Revenues for any other purpose.

Section 8.14 Representations and Warranties. Borrower will cause all
representations and warranties to remain true and correct all times while any
portion of the Loan remains outstanding.

Section 8.15 Post-Closing Work. Borrower shall complete (i) the Required Repairs
in accordance with Section 2.1(2) on or before ninety (90) days following the
Closing Date and (ii) the O&M Program in accordance with Section 5.2(4).

Section 8.16 Property Specific Covenants. Triple Net Properties, LLC and
Affiliates shall comply with all investigation requests of the Securities
Exchange Commission and any state securities agencies regarding the matters
which are the subject of the SEC Investigation and any final unappealable
orders, settlement agreements, or similar documents issued in connection with
the SEC Investigation, and shall maintain an ongoing full disclosure and
cooperation policy with Lender relating to all such matters during the Loan
term.

ARTICLE 9

ANTI-MONEY LAUNDERING AND

INTERNATIONAL TRADE CONTROLS

Section 9.1 Compliance with International Trade Control Laws and OFAC
Regulations. Borrower represents, warrants and covenants to Lender that:

(1) It is not now nor shall it be at any time until after the Loan is fully
repaid a Person with whom a U.S. Person, including a Financial Institution, is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under U.S. law, regulation, executive orders and
lists published by the OFAC (including those executive orders and lists
published by OFAC with respect to Specially Designated Nationals and Blocked
Persons) or otherwise.

(2) No Borrower Party and no Person who owns a direct interest in Borrower is
now nor shall be at any time until after the Loan is fully repaid a Person with
whom a U.S. Person, including a Financial Institution, is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under U.S. law, regulation, executive orders and lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.

Section 9.2 Borrower’s Funds. Borrower represents, warrants and covenants to
Lender that:

(1) It has taken, and shall continue to take until after the Loan is fully
repaid, such measures as are required by law to verify that the funds invested
in the Borrower are derived (a) from transactions that do not violate U.S. law
nor, to the extent such funds originate outside the United States, do not
violate the laws of the jurisdiction in which they originated; and (b) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated.

(2) To the best of its knowledge, neither Borrower, nor any Borrower Party, nor
any holder of a direct interest in Borrower, nor any Person providing funds to
Borrower (a) is under investigation by any governmental authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws; (b) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; and (c) has had any of its/his/her funds seized or
forfeited in any action under any Anti-Money Laundering Laws.

(3) Borrower shall make payments on the Loan using funds invested in Borrower,
Operating Revenues or insurance proceeds unless otherwise agreed to by Lender.

(4) To the best of Borrower’s knowledge, as of the Closing Date and at all times
during the term of the Loan, all Operating Revenues are and will be derived from
lawful business activities of Project tenants or other permissible sources under
U.S. law.

(5) On the Maturity Date, Borrower will take reasonable steps to verify that
funds used to repay the Loan in full (whether in connection with a refinancing,
asset sale or otherwise) are from sources permissible under U.S. law and to the
extent such funds originate outside the United States, permissible under the
laws of the jurisdiction in which they originated.

ARTICLE 10

EVENTS OF DEFAULT

Each of the following shall constitute an Event of Default under the Loan:

Section 10.1 Payments. Borrower’s failure to pay any regularly scheduled
installment of principal, interest or other amount due under the Loan Documents
within five (5) days after the date when due, or Borrower’s failure to pay the
Loan at the Maturity Date, whether by acceleration or otherwise.

Section 10.2 Insurance. Borrower’s failure to maintain insurance as required
under Section 3.1 of this Agreement.

Section 10.3 Transfer. Any Transfer occurs in violation of Section 8.1 of this
Agreement.

Section 10.4 Covenants. Borrower’s failure to perform, observe or comply with
any of the agreements, covenants or provisions contained in this Agreement or in
any of the other Loan Documents (other than those agreements, covenants and
provisions referred to elsewhere in this Article 10), and the continuance of
such failure for ten (10) days after written notice by Lender to Borrower;
however, subject to any shorter period for curing any failure by Borrower as
specified in any of the other Loan Documents, Borrower shall have an additional
sixty (60) days to cure such failure if (1) such failure does not involve the
failure to make payments on a monetary obligation; (2) such failure cannot
reasonably be cured within ten (10) days but, using reasonable diligence, is
curable within such 60-day period; (3) Borrower is diligently undertaking to
cure such default, and (4) Borrower has provided Lender with security reasonably
satisfactory to Lender against any interruption of payment or impairment of
collateral as a result of such continuing failure. The notice and cure
provisions of this Section 10.4 do not apply to the other Events of Default
described in this Article 10 or to Borrower’s failure to perform, observe or
comply with any of the agreements, covenants or provisions contained in
Article 9 (for which no notice and cure period shall apply).

Section 10.5 Representations and Warranties. Any representation or warranty made
in any Loan Document proves to be untrue in any material respect when made or
deemed made.

Section 10.6 Other Encumbrances. Any default under any document or instrument,
other than the Loan Documents, evidencing or creating a Lien on the Project or
any part thereof.

Section 10.7 Involuntary Bankruptcy or Other Proceeding. Commencement of an
involuntary case or other proceeding against Borrower, any Borrower Party or any
other Person having an ownership or, other than Lender, security interest in the
Project (each, a “Bankruptcy Party”) which seeks liquidation, reorganization or
other relief with respect to it or its Debts or other liabilities under any
bankruptcy, insolvency or other similar law now or hereafter in effect or seeks
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of sixty (60) days;
or an order for relief against a Bankruptcy Party shall be entered in any such
case under the Federal Bankruptcy Code.

Section 10.8 Voluntary Petitions, Etc. Commencement by a Bankruptcy Party of a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its Debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.

Section 10.9 Future Advance. Any attempt by Borrower to terminate the Mortgage
with respect to future advances or future obligations.

ARTICLE 11

REMEDIES

Section 11.1 Remedies — Insolvency Events. Upon the occurrence of any Event of
Default described in Section 10.7 or 10.8, the obligations of Lender to advance
amounts hereunder shall immediately terminate, and all amounts due under the
Loan Documents immediately shall become due and payable, all without written
notice and without presentment, demand, protest, notice of protest or dishonor,
notice of intent to accelerate the maturity thereof, notice of acceleration of
the maturity thereof, or any other notice of default of any kind, all of which
are hereby expressly waived by Borrower; however, if the Bankruptcy Party under
Section 10.7 or 10.8 is other than Borrower, then all amounts due under the Loan
Documents shall become immediately due and payable at Lender’s election, in
Lender’s sole discretion.

Section 11.2 Remedies - Other Events. Except as set forth in Section 11.1 above,
while any Event of Default exists, Lender may (1) by written notice to Borrower,
declare the entire Loan to be immediately due and payable without presentment,
demand, protest, notice of protest or dishonor, notice of intent to accelerate
the maturity thereof, notice of acceleration of the maturity thereof, or other
notice of default of any kind, all of which are hereby expressly waived by
Borrower, (2) terminate the obligation, if any, of Lender to advance amounts
hereunder, and (3) exercise all rights and remedies therefor under the Loan
Documents and at law or in equity.

Section 11.3 Lender’s Right to Perform the Obligations. If Borrower shall fail,
refuse or neglect to make any payment or perform any act required by the Loan
Documents, then while any Event of Default exists, and without notice to or
demand upon Borrower and without waiving or releasing any other right, remedy or
recourse Lender may have because of such Event of Default, Lender may (but shall
not be obligated to) make such payment or perform such act for the account of
and at the expense of Borrower, and shall have the right to enter upon the
Project for such purpose and to take all such action thereon and with respect to
the Project as it may deem necessary or appropriate. If Lender shall elect to
pay any sum due with reference to the Project, Lender may do so in reliance on
any bill, statement or assessment procured from the appropriate governmental
authority or other issuer thereof without inquiring into the accuracy or
validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Loan Documents, Lender shall not be bound to
inquire into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Borrower shall indemnify, defend and hold
Lender harmless from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever, including reasonable attorneys’
fees, incurred or accruing by reason of any acts performed by Lender pursuant to
the provisions of this Section 11.3, including those arising from the joint,
concurrent, or comparative negligence of Lender, except as a result of Lender’s
gross negligence or willful misconduct. All sums paid by Lender pursuant to this
Section 11.3 and all other sums expended by Lender to which it shall be entitled
to be indemnified, together with interest thereon at the Default Rate from the
date of such payment or expenditure until paid, shall constitute additions to
the Loan, shall be secured by the Loan Documents and shall be paid by Borrower
to Lender upon demand.

ARTICLE 12

MISCELLANEOUS

Section 12.1 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy or electronic mail (provided that for both telecopy and
electronic mail delivery, an identical notice is also sent simultaneously by
mail, overnight courier or personal delivery as otherwise provided in this
Section 12.1). All such notices shall be mailed, sent or delivered, addressed to
the party for whom it is intended at its address set forth below.

          If to Borrower:   NNN VF 7777 Bonhomme Avenue, LLC     c/o Triple Net
Properties, LLC     1551 N. Tustin, Suite 200     Santa Ana, California 92705
 
  Attention:
Telecopy:   Richard Hutton
(714)      -     

E-Mail: rhutton@1031nnn.com

                 
with a courtesy copy to:
  Joseph McQuade, Esq.        
 
  Gregory Kaplan, PLC        
 
  7 East Second Street        
 
  Richmond, Virginia 23224        
 
  Telecopy: (804) 916-9127             E-Mail: jmcquade@gregkaplaw.com If to
Lender:   General Electric Capital Corporation     16479 Dallas Parkway,
Suite 500
 
  Two Bent Tree Tower             Addison, Texas 75001-2512     Attention: Asset
Manager/The Sevens Building
 
  Telecopy:     (972) 728-7640  

E-Mail: sherri.jardine@gecapital.com

Any notice so addressed and sent by United States mail or overnight courier
shall be deemed to be given on the earliest of (1) when actually delivered,
(2) on the first Business Day after deposit with an overnight air courier
service, or (3) on the third Business Day after deposit in the United States
mail, postage prepaid, in each case to the address of the intended addressee
(except as otherwise provided in the Mortgage). Any notice so delivered in
person shall be deemed to be given when receipted for by, or actually received
by Lender or Borrower, as the case may be. If given by telecopy, a notice shall
be deemed given and received when the telecopy is transmitted to the party’s
telecopy number specified above and confirmation of complete receipt is received
by the transmitting party during normal business hours or on the next Business
Day if not confirmed during normal business hours, and an identical notice is
also sent simultaneously by mail, overnight courier, or personal delivery as
otherwise provided in this Section 12.1. If given by electronic mail, a notice
shall be deemed given and received when the electronic mail is transmitted to
the recipient’s electronic mail address specified above and electronic
confirmation of receipt (either by reply from the recipient or by automated
response to a request for delivery receipt) is received by the sending party
during normal business hours or on the next Business Day if not confirmed during
normal business hours, and an identical notice is also sent simultaneously by
mail, overnight courier or personal delivery as otherwise provided in this
Section 12.1. Except for telecopy and electronic mail notices sent as expressly
described above, no notice hereunder shall be effective if sent or delivered by
electronic means. Either party may designate a change of address by written
notice to the other by giving at least ten (10) days prior written notice of
such change of address.

Section 12.2 Amendments and Waivers; References. No amendment or waiver of any
provision of the Loan Documents shall be effective unless in writing and signed
by the party against whom enforcement is sought. This Agreement and the other
Loan Documents shall not be executed, entered into, altered, amended, or
modified by electronic means. Without limiting the generality of the foregoing,
the Borrower and Lender hereby agree that the transactions contemplated by this
Agreement shall not be conducted by electronic means, except as specifically set
forth in Section 12.1 regarding notices. Any reference to a Loan Document,
whether in this Agreement or in any other Loan Document, shall be deemed to be a
reference to such Loan Document as it may hereafter from time to time be
amended, modified, supplemented and restated in accordance with the terms
hereof.

Section 12.3 Limitation on Interest. It is the intention of the parties hereto
to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower and Lender with respect to the Loan are hereby expressly
limited so that in no event, whether by reason of acceleration of maturity or
otherwise, shall the amount paid or agreed to be paid to Lender or charged by
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law, then, notwithstanding anything to the contrary in
the Loan Documents: (1) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited on the Note by the holder thereof (or, if the Note has been paid in
full, refunded to Borrower); and (2) if maturity is accelerated by reason of an
election by Lender, or in the event of any prepayment, then any consideration
which constitutes interest may never include more than the maximum amount
allowed by applicable law. In such case, excess interest, if any, provided for
in the Loan Documents or otherwise, to the extent permitted by applicable law,
shall be amortized, prorated, allocated and spread from the date of advance
until payment in full so that the actual rate of interest is uniform through the
term hereof. If such amortization, proration, allocation and spreading is not
permitted under applicable law, then such excess interest shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the Note (or, if the Note has been paid
in full, refunded to Borrower). The terms and provisions of this Section 12.3
shall control and supersede every other provision of the Loan Documents. If at
any time the laws of the United States of America permit Lender to contract for,
take, reserve, charge or receive a higher rate of interest than is allowed by
applicable state law (whether such federal laws directly so provide or refer to
the law of any state), then such federal laws shall to such extent govern as to
the rate of interest which Lender may contract for, take, reserve, charge or
receive under the Loan Documents.

Section 12.4 Invalid Provisions. If any provision of any Loan Document is held
to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.

Section 12.5 Reimbursement of Expenses. Borrower shall pay all costs and
expenses incurred by Lender in connection with the negotiation, documentation,
closing, disbursement and administration of the Loan, excluding routine loan
administration costs, but including fees and out-of-pocket expenses of Lender’s
attorneys and Lender’s environmental, engineering, accounting and other
consultants; fees, charges and taxes for the recording or filing of Loan
Documents; financial investigation, audit and inspection fees and costs;
settlement of condemnation and casualty awards; title search costs, premiums for
title insurance and endorsements thereto; and fees and costs for UCC and
litigation searches and background checks. Borrower shall, upon request,
promptly reimburse Lender for all amounts expended, advanced or incurred by
Lender to collect the Note, or to enforce the rights of Lender under this
Agreement or any other Loan Document, or to defend or assert the rights and
claims of Lender under the Loan Documents or with respect to the Project (by
litigation or other proceedings), which amounts will include all court costs,
reasonable attorneys’ fees and expenses, fees of auditors and accountants, and
investigation expenses as may be incurred by Lender in connection with any such
matters (whether or not litigation is instituted), together with interest at the
Default Rate on each such amount from the date of disbursement until the date of
reimbursement to Lender, all of which shall constitute part of the Loan and
shall be secured by the Loan Documents.

Section 12.6 Approvals; Third Parties; Conditions. All rights retained or
exercised by Lender to review or approve leases, contracts, plans, studies and
other matters, including Borrower’s and any other Person’s compliance with the
provisions of Article 9 and compliance with laws applicable to Borrower, the
Project or any other Person, are solely to facilitate Lender’s credit
underwriting, and shall not be deemed or construed as a determination that
Lender has passed on the adequacy thereof for any other purpose and may not be
relied upon by Borrower or any other Person. This Agreement is for the sole and
exclusive use of Lender and Borrower and may not be enforced, nor relied upon,
by any Person other than Lender and Borrower. All conditions of the obligations
of Lender hereunder, including the obligation to make advances, are imposed
solely and exclusively for the benefit of Lender, its successors and assigns,
and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that Lender will refuse to make advances in
the absence of strict compliance with any or all of such conditions, and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by Lender at any time in Lender’s sole discretion.

Section 12.7 Lender Not in Control; No Partnership. None of the covenants or
other provisions contained in this Agreement shall, or shall be deemed to, give
Lender the right or power to exercise control over the affairs or management of
Borrower, the power of Lender being limited to the rights to exercise the
remedies referred to in the Loan Documents. The relationship between Borrower
and Lender is, and at all times shall remain, solely that of debtor and
creditor. No covenant or provision of the Loan Documents is intended, nor shall
it be deemed or construed, to create a partnership, joint venture, agency or
common interest in profits or income between Lender and Borrower or to create an
equity in the Project in Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or to any other Person with respect to the
Project or the Loan, except as expressly provided in the Loan Documents; and
notwithstanding any other provision of the Loan Documents: (1) Lender is not,
and shall not be construed as, a partner, joint venturer, alter ego, manager,
controlling person or other business associate or participant of any kind of
Borrower or its stockholders, members, or partners and Lender does not intend to
ever assume such status; (2) Lender shall in no event be liable for any Debts,
expenses or losses incurred or sustained by Borrower; and (3) Lender shall not
be deemed responsible for or a participant in any acts, omissions or decisions
of Borrower or its stockholders, members, or partners. Lender and Borrower
disclaim any intention to create any partnership, joint venture, agency or
common interest in profits or income between Lender and Borrower, or to create
any equity in the Project in Lender, or any sharing of liabilities, losses,
costs or expenses.

Section 12.8 Time of the Essence. Time is of the essence with respect to this
Agreement.

Section 12.9 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Lender and Borrower and the respective successors and
assigns of Lender and Borrower, provided that neither Borrower nor any other
Borrower Party shall, without the prior written consent of Lender, assign any
rights, duties or obligations hereunder.

Section 12.10 Renewal, Extension or Rearrangement. All provisions of the Loan
Documents shall apply with equal effect to each and all promissory notes and
amendments thereof hereinafter executed which in whole or in part represent a
renewal, extension, increase or rearrangement of the Loan. For portfolio
management purposes, at any time during the term of the Loan Lender may elect to
divide the Loan into two or more separate loans evidenced by separate promissory
notes so long as the payment and other obligations of Borrower are not
effectively increased or otherwise modified. Borrower agrees to cooperate with
Lender and to execute such documents as Lender reasonably may request to effect
such division of the Loan.

Section 12.11 Sale of Loan, Participation. Lender, at any time and without the
consent of Borrower or any Borrower Party, may grant participations in or sell,
transfer, assign and convey all or any portion of its right, title and interest
in and to the Loan, this Agreement and the other Loan Documents and any
collateral given to secure the Loan. Lender shall have the right (but shall be
under no obligation) to make available to any party for the purpose of granting
participations in or selling, transferring, assigning or conveying all or any
part of the Loan (including any governmental agency or authority and any
prospective bidder at any foreclosure sale of the Project) any and all
information which Lender may have with respect to the Project, Borrower and any
Borrower Party, whether provided by Borrower, any Borrower Party or any third
party, or obtained as a result of any environmental assessments. Borrower and
each Borrower Party agrees that Lender shall have no liability whatsoever as a
result of delivering any such information to any third party, and Borrower and
the other Borrower Parties, on behalf of themselves and their successors and
assigns, hereby release and discharge Lender from any and all liabilities,
claims, damages, or causes of action arising out of, connected with or
incidental to the delivery of any such information to any third party.

Section 12.12 Waivers. No course of dealing on the part of Lender, its officers,
employees, consultants or agents, nor any failure or delay by Lender with
respect to exercising any right, power or privilege of Lender under any of the
Loan Documents, shall operate as a waiver thereof.

Section 12.13 Cumulative Rights. Rights and remedies of Lender under the Loan
Documents shall be cumulative, and the exercise or partial exercise of any such
right or remedy shall not preclude the exercise of any other right or remedy.

Section 12.14 Singular and Plural. Words used in this Agreement and the other
Loan Documents in the singular, where the context so permits, shall be deemed to
include the plural and vice versa. The definitions of words in the singular in
this Agreement and the other Loan Documents shall apply to such words when used
in the plural where the context so permits and vice versa.

Section 12.15 Phrases. When used in this Agreement and the other Loan Documents,
the phrase “including” shall mean “including, but not limited to,” the phrase
“satisfactory to Lender” shall mean “in form and substance satisfactory to
Lender in all respects,” the phrase “with Lender’s consent” or “with Lender’s
approval” shall mean such consent or approval at Lender’s sole discretion, and
the phrase “acceptable to Lender” shall mean “acceptable to Lender at Lender’s
sole discretion.”

Section 12.16 Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.

Section 12.17 Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
and the other Loan Documents or the exhibits hereto and thereto are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.

Section 12.18 Promotional Material. Borrower authorizes Lender to issue press
releases, advertisements and other promotional materials in connection with
Lender’s own promotional and marketing activities, and describing the Loan in
general terms or in detail and Lender’s participation in the Loan, provided that
all references to Borrower contained in any such press releases, advertisements
or promotional materials shall be approved in writing by Borrower in advance of
issuance. All references to Lender contained in any press release, advertisement
or promotional material issued by Borrower shall be approved in writing by
Lender in advance of issuance.

Section 12.19 Survival. All of the representations, warranties, covenants, and
indemnities hereunder, and under the indemnification provisions of the other
Loan Documents, shall survive the repayment in full of the Loan and the release
of the liens evidencing or securing the Loan, and shall survive the transfer (by
sale, foreclosure, conveyance in lieu of foreclosure or otherwise) of any or all
right, title and interest in and to the Project to any party, whether or not an
Affiliate of Borrower.

Section 12.20 WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE
RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOAN OR THE
PROJECT (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS AGREEMENT.

Section 12.21 Punitive or Consequential Damages; Waiver. Neither Lender nor
Borrower shall be responsible or liable to the other or to any other Person for
any punitive, exemplary or consequential damages which may be alleged as a
result of the Loan or the transaction contemplated hereby, including any breach
or other default by any party hereto. Borrower represents and warrants to Lender
that as of the Closing Date neither Borrower nor any Borrower Party has any
claims against Lender in connection with the Loan.

Section 12.22 Governing Law. The Loan Documents are being executed and
delivered, and are intended to be performed, in the state of Missouri and the
laws of the state of Missouri and of the United States of America shall govern
the rights and duties of the parties hereto and the validity, construction,
enforcement and interpretation of the Loan Documents, except to the extent
otherwise specified in any of the Loan Documents.

Section 12.23 Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between Lender and Borrower and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof, including any commitment letter (if
any) issued by Lender and any confidentiality agreement previously signed by
Lender with respect to the Loan. Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. If any conflict or inconsistency exists between this Agreement and any
of the other Loan Documents, the terms of this Agreement shall control. Oral
agreements or commitments to loan money, extend credit or to forebear from
enforcing repayment of a debt including promises to extend or renew such debt
are not enforceable. To protect you (borrower(s)) and us (creditor) from
misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this Agreement, the Loan Documents and the
Environmental Indemnity Agreement, which is the complete and exclusive statement
of the agreement between us, except as we may later agree in writing to modify
it.

Section 12.24 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

Section 12.25 Representations of Credit in Writing. Pursuant to R.S.Mo. Section
432.045 Borrower and Lender agree as follows:

Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt, including promises to extend or renew such debt
are not enforceable. To protect you (borrower[s]) and us (creditor) from
misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive
statement of the agreement between us, except as we may later agree in writing
to modify it.

ARTICLE 13

LIMITATIONS ON LIABILITY

Section 13.1 Limitation on Liability.

(1) Except as provided below in this Section 13.1, Borrower shall not be
personally liable for amounts due under the Loan Documents.

(2) Borrower shall be personally liable to Lender for any deficiency, loss or
damage suffered by Lender because of: (a) Borrower’s commission of a criminal
act, (b) the failure by Borrower or any Borrower Party to apply any funds
derived from the Project, including Operating Revenues, security deposits,
insurance proceeds and condemnation awards, as required by the Loan Documents;
(c) the fraud or intentional misrepresentation by Borrower or any Borrower Party
made in or in connection with the Loan Documents or the Loan; (d) Borrower’s or
its property manager’s collection of rents more than one month in advance or
entering into, modifying or canceling leases, or receipt of monies by Borrower
or any Borrower Party in connection with the modification or cancellation of any
leases, in each case in violation of this Agreement or any of the other Loan
Documents; (e) Borrower’s or its property manager’s interference with Lender’s
exercise of rights under the Assignment of Rents and Leases; (f) Borrower’s
failure to turn over to Lender all tenant security deposits upon Lender’s demand
following an Event of Default; (g) Borrower’s failure to timely renew any letter
of credit issued in connection with the Loan; (h) Borrower’s failure to maintain
insurance as required by this Agreement or to pay any taxes or assessments
affecting the Project; (i) waste to the Project caused by the negligent or
intentional acts or omissions of Borrower, its agents, employees, or
contractors; (j) Borrower’s failure to perform its obligations with respect to
environmental matters under Article 5; (k) Borrower’s failure to pay for any
loss, liability or expense (including reasonable attorneys’ fees) incurred by
Lender arising out of any claim or allegation made by Borrower, its successors
or assigns, or any creditor of Borrower, that this Agreement or the transactions
contemplated by the Loan Documents establish a joint venture, partnership or
other similar arrangement between Borrower and Lender; or (l) any brokerage
commission or finder’s fees claimed in connection with the transactions
contemplated by the Loan Documents. Borrower also shall be personally liable to
Lender for any and all reasonable attorneys’ fees and expenses and court costs
incurred by Lender in enforcing this Section 13.1(2) or otherwise incurred by
Lender in connection with any of the foregoing matters, regardless of whether
such matters are legal or equitable in nature or arise under tort or contract
law.

(3) Notwithstanding anything to the contrary contained in the Loan Documents,
the limitation on Borrower’s liability contained in Section 13.1(1) SHALL BECOME
NULL AND VOID and shall be of no further force and effect if:

(a) any Transfer in violation of the Loan Documents occurs;

(b) Borrower or any of its members, partners or shareholders on behalf of
Borrower files a petition under the United States Bankruptcy Code or similar
state insolvency laws;

(c) Borrower becomes the subject of an involuntary proceeding under the United
States Bankruptcy Code or similar state insolvency laws, and either (i) Borrower
or any Affiliate of Borrower conspired or cooperated with one or more creditors
of Borrower to commence such involuntary proceeding, or (ii) Borrower fails to
use commercially reasonable efforts to obtain a dismissal of such involuntary
proceeding; or

(d) Borrower fails to repay the Loan in accordance with Section 3.2 hereof;
provided, however, that Borrower (or any Joinder party, as applicable) shall
only be personally liable for an amount equal to (1) the amount of all
principal, accrued and unpaid interest and other amounts due and owing under the
Loan Documents less (2) the aggregate amount of insurance proceeds or insurance
coverage available to Borrower, and to Lender, paid under its insurance policies
as a result of a Threshold Casualty.

(4) The limitation on Borrower’s personal liability in Section 13.1(1) shall not
modify, diminish or discharge the personal liability of (a) any Guarantor or
(b) any Joinder Party.

(5) Nothing in this Section 13.1 shall be deemed to be a waiver of any right
which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the United States Bankruptcy Code, as such sections may be amended,
or corresponding or superseding sections of the Bankruptcy Amendments and
Federal Judgeship Act of 1984, to file a claim for the full amount due to Lender
under the Loan Documents or to require that all Collateral shall continue to
secure the amounts due under the Loan Documents.

Section 13.2 Limitation on Liability of Lender’s Officers, Employees, Etc.Any
obligation or liability whatsoever of Lender which may arise at any time under
this Agreement or any other Loan Document shall be satisfied, if at all, out of
the Lender’s assets only. No such obligation or liability shall be personally
binding upon, nor shall resort for the enforcement thereof be had to, the
property of any of Lender’s shareholders, directors, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.

              EXECUTED as of the date first written above.
    LENDER:   GENERAL ELECTRIC CAPITAL CORPORATION,         a Delaware
corporation         By: /s/ Sherri Jardine         Name: Sherri Jardine        
Title: Authorized Signatory     BORROWER:   NNN VF 7777 BONHOMME AVENUE, LLC,  
      a Delaware limited liability company         By:   NNN 2003 VALUE FUND,
LLC,         a Delaware limited liability company,
 
      Sole Member  

 
      By:   TRIPLE NET PROPERTIES, LLC,



    a Virginia limited liability company,

Manager

By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President


4